Exhibit 10.1

 

EXECUTION COPY

 

 

Deal CUSIP 04079AAC9

Term Loan CUSIP 04079AAD7

 

CREDIT AGREEMENT

 

DATED AS OF JUNE 15, 2012

 

 

AMONG

 

 

ARKANSAS BEST CORPORATION AND CERTAIN OF ITS SUBSIDIARIES FROM TIME TO TIME
PARTY HERETO,

AS BORROWERS,

 

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

 

U.S. BANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,

 

 

BRANCH BANKING AND TRUST COMPANY AND PNC BANK, NATIONAL ASSOCIATION,

AS SYNDICATION AGENTS

 

 

AND

 

 

U.S. BANK NATIONAL ASSOCIATION,
AS SOLE LEAD ARRANGER AND SOLE BOOK RUNNER

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

 

 

 

ARTICLE II THE CREDITS

22

 

 

 

2.1.

Commitment

22

2.2.

Termination

22

2.3.

Ratable Loans; Types of Advances

22

2.4.

Termination and Reduction of Commitments; Optional Principal Payments; Mandatory
Prepayments

22

2.5.

Method of Selecting Types and Interest Periods for Advances

23

2.6.

Conversion and Continuation of Outstanding Advances; Maximum Number of Interest
Periods

24

2.7.

Interest Rates

24

2.8.

Rates Applicable After Event of Default

25

2.9.

Method of Payment; Repayment of Loans

25

2.10.

Noteless Agreement; Evidence of Indebtedness

26

2.11.

Telephonic Notices

26

2.12.

Interest Payment Dates; Interest and Fee Basis

27

2.13.

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions

27

2.14.

Lending Installations

27

2.15.

Non-Receipt of Funds by the Administrative Agent

27

2.16.

Replacement of Lender

28

2.17.

Limitation of Interest

28

2.18.

Defaulting Lenders

29

2.19.

Designation of Borrowing Subsidiaries

30

2.20.

Increase Option

31

 

 

 

ARTICLE III YIELD PROTECTION; TAXES

32

 

 

 

3.1.

Yield Protection

32

3.2.

Changes in Capital Adequacy Regulations

33

3.3.

Availability of Types of Advances; Adequacy of Interest Rate

33

3.4.

Funding Indemnification

34

3.5.

Taxes

34

3.6.

Selection of Lending Installation; Mitigation Obligations; Lender Statements;
Survival of Indemnity

38

 

 

 

ARTICLE IV CONDITIONS PRECEDENT

38

 

 

 

4.1.

Effective Date

38

4.2.

Each Credit Extension

41

 

i

--------------------------------------------------------------------------------


 

4.3.

Designation of a Borrowing Subsidiary

41

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

42

 

 

 

5.1.

Existence and Standing

42

5.2.

Authorization and Validity

42

5.3.

No Conflict; Government Consent

42

5.4.

Financial Statements

43

5.5.

Material Adverse Change

43

5.6.

Taxes

43

5.7.

Litigation and Contingent Obligations

43

5.8.

Subsidiaries

44

5.9.

ERISA

44

5.10.

Accuracy of Information

44

5.11.

Regulation U

44

5.12.

Material Agreements

44

5.13.

Compliance With Laws

44

5.14.

Ownership of Properties

44

5.15.

Plan Assets; Prohibited Transactions

45

5.16.

Environmental Matters

45

5.17.

Investment Company Act

45

5.18.

Insurance

45

5.19.

Subordinated Indebtedness

45

5.20.

Solvency

45

5.21.

No Default

45

 

 

 

ARTICLE VI COVENANTS

46

 

 

 

6.1.

Financial Reporting

46

6.2.

Use of Proceeds

47

6.3.

Notice of Material Events

47

6.4.

Conduct of Business

48

6.5.

Taxes

48

6.6.

Insurance

48

6.7.

Compliance with Laws and Material Contractual Obligations

49

6.8.

Maintenance of Properties

49

6.9.

Books and Records; Inspection

49

6.10.

Payment of Obligations

49

6.11.

Indebtedness

49

6.12.

Merger

50

6.13.

Sale of Assets

51

6.14.

Investments

51

6.15.

Acquisitions

52

6.16.

Liens

52

6.17.

Net Capital Expenditures

53

6.18.

Affiliates

53

6.19.

Subordinated Indebtedness

53

6.20.

Sale of Accounts

54

 

ii

--------------------------------------------------------------------------------


 

6.21.

[Intentionally Omitted]

54

6.22.

Restricted Payments

54

6.23.

Financial Covenants

54

6.24.

Further Assurances

54

6.25.

Post-Closing Covenant

56

 

 

 

ARTICLE VII DEFAULTS

56

 

 

 

ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

58

 

 

 

8.1.

Acceleration; Remedies

58

8.2.

Application of Funds

59

8.3.

Amendments

59

8.4.

Preservation of Rights

60

8.5.

Secured Rate Management Transactions and Secured Cash Management Services

60

 

 

 

ARTICLE IX GENERAL PROVISIONS

61

 

 

 

9.1.

Survival of Representations

61

9.2.

Governmental Regulation

61

9.3.

Headings

61

9.4.

Entire Agreement

61

9.5.

Several Obligations; Benefits of this Agreement

61

9.6.

Expenses; Indemnification

61

9.7.

Numbers of Documents

62

9.8.

Accounting

62

9.9.

Severability of Provisions

63

9.10.

Nonliability of Lenders

63

9.11.

Confidentiality

64

9.12.

Nonreliance

64

9.13.

Disclosure

64

9.14.

USA PATRIOT ACT NOTIFICATION

64

9.15.

Bankruptcy Petition

64

 

 

 

ARTICLE X THE ADMINISTRATIVE AGENT

65

 

 

 

10.1.

Appointment; Nature of Relationship

65

10.2.

Powers

65

10.3.

General Immunity

65

10.4.

No Responsibility for Loans, Recitals, etc

65

10.5.

Action on Instructions of Lenders

66

10.6.

Employment of Administrative Agents and Counsel

66

10.7.

Reliance on Documents; Counsel

66

10.8.

Administrative Agent’s Reimbursement and Indemnification

66

10.9.

Notice of Event of Default

67

10.10.

Rights as a Lender

67

 

iii

--------------------------------------------------------------------------------


 

10.11.

Lender Credit Decision, Legal Representation

68

10.12.

Successor Administrative Agent

68

10.13.

Administrative Agent and Arranger Fees

69

10.14.

Delegation to Affiliates

69

10.15.

Execution of Collateral Documents

69

10.16.

Collateral Releases

69

10.17.

Syndication Agents, etc.

70

10.18.

No Advisory or Fiduciary Responsibility

70

 

 

 

ARTICLE XI SETOFF; RATABLE PAYMENTS

70

 

 

 

11.1.

Setoff

70

11.2.

Ratable Payments

71

 

 

 

ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

71

 

 

 

12.1.

Successors and Assigns

71

12.2.

Participations

72

12.3.

Assignments

73

 

 

 

ARTICLE XIII NOTICES

75

 

 

 

13.1.

Notices; Effectiveness; Electronic Communication

75

 

 

 

ARTICLE XIV COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

76

 

 

 

14.1.

Counterparts; Effectiveness

76

14.2.

Electronic Execution of Assignments

76

 

 

 

ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

76

 

 

 

15.1.

CHOICE OF LAW

76

15.2.

CONSENT TO JURISDICTION

76

15.3.

WAIVER OF JURY TRIAL

77

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

PRICING SCHEDULE

 

SCHEDULE 1 – Commitments

 

SCHEDULE 5.8 - Subsidiaries

 

SCHEDULE 5.14 – Properties

 

SCHEDULE 6.11 – Indebtedness

 

SCHEDULE 6.14 – Investments

 

SCHEDULE 6.16 – Liens

 

EXHIBITS

 

EXHIBIT A – Reserved

 

EXHIBIT B – Form of Compliance Certificate

 

EXHIBIT C – Form of Assignment and Assumption Agreement

 

EXHIBIT D – Form of Borrowing Notice

 

EXHIBIT E – Form of Note

 

EXHIBIT F – Form of Increasing Lender Supplement

 

EXHIBIT G – Form of Augmenting Lender Supplement

 

EXHIBIT H – Reserved

 

EXHIBIT I-1 – Form of Borrowing Subsidiary Agreement

 

EXHIBIT I-2 – Form of Borrowing Subsidiary Termination

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This Credit Agreement (this “Agreement”), dated as of June 15, 2012, is among
Arkansas Best Corporation and each of its direct or indirect Subsidiaries that
joins this Agreement from time to time as a Borrowing Subsidiary, the Lenders
and U.S. Bank National Association, a national banking association, as
Administrative Agent.  The parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

As used in this Agreement:

 

“Acquisition” means any transaction, or any series of related transactions,
consummated after the date of this Agreement, by which any Borrower or any
Subsidiary (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.

 

“Active Subsidiary” means each Subsidiary which, as of the most recent fiscal
quarter of the Parent, for the period of four (4) consecutive fiscal quarters
then ended for which financial statements have been delivered pursuant to
Section 6.1, contributed greater than 2% of the Parent’s Consolidated EBITDA for
such period or greater than 2% of the Parent’s total assets as of the end of
such period.

 

“Additional Commitment” is defined in Section 2.20.

 

“Additional Commitment Amendment” is defined in Section 2.20.

 

“Adjusted Leverage Ratio” is defined in Section 6.23(b).

 

“Administrative Agent” means U.S. Bank in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article X.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance” means a borrowing hereunder of Loans of the same Type, made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
a single Interest Period is in effect.

 

“Affected Lender” is defined in Section 2.16.

 

1

--------------------------------------------------------------------------------


 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, including,
without limitation, such Person’s Subsidiaries.  A Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of voting securities (or other ownership interests) of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise.

 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced from time to time pursuant to the terms hereof, as the same
may be increased from time to time pursuant to Section 2.20 or reduced from time
to time pursuant to Section 2.4 or 2.9.    As of the date of this Agreement, the
Aggregate Commitment is $100,000,000.

 

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

 

“Agreement” means this Credit Agreement, as it may be amended or modified and in
effect from time to time.

 

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate for such day, (ii) the sum of the Federal
Funds Effective Rate for such day plus 0.50% per annum and (iii) the Eurodollar
Rate (without giving effect to the Applicable Margin) for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for Dollars plus 1.25%, provided that, for the avoidance
of doubt, the Eurodollar Rate for any day shall be based on the rate reported by
the applicable financial information service at approximately 11:00 a.m. London
time on such day.

 

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

 

“Applicable Pledge Percentage” means, in the case of a pledge of equity
interests of a First Tier Foreign Subsidiary, 65%.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means U.S. Bank, and its successors, in its capacity as Sole Lead
Arranger and Sole Book Runner.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Augmenting Lender” is defined in Section 2.20.

 

“Authorized Officer” means any of the chief financial officer, treasurer,
assistant treasurer or corporate secretary of any Borrower, acting singly.

 

2

--------------------------------------------------------------------------------


 

“Base Rate” means, for any day, a rate per annum equal to (i) the Alternate Base
Rate for such day plus (ii) the Applicable Margin, in each case changing when
and as the Alternate Base Rate changes.

 

“Base Rate Advance” means an Advance which, except as otherwise provided in
Section 2.7, bears interest at the Base Rate.

 

“Base Rate Loan” means a Loan which, except as otherwise provided in
Section 2.7, bears interest at the Base Rate.

 

“Borrowers” means, collectively, the Parent and each Material Domestic
Subsidiary of the Parent that becomes a Borrowing Subsidiary hereunder pursuant
to Section 2.19.

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrowing Notice” is defined in Section 2.5.

 

“Borrowing Subsidiary” means, at any time, each Material Domestic Subsidiary
designated as a Borrowing Subsidiary by the Parent pursuant to Section 2.19, in
each case until such Person has ceased to be a Borrowing Subsidiary pursuant to
Section 2.19.

 

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit I-1.

 

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit I-2.

 

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York City, New York, Minneapolis,
Minnesota and London, England for the conduct of substantially all of their
commercial lending activities, interbank wire transfers can be made on the
Fedwire system and dealings in Dollars are carried on in the London interbank
market and (ii) for all other purposes, a day (other than a Saturday or Sunday)
on which banks generally are open in New York City, New York for the conduct of
substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system.

 

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Parent and its
Subsidiaries prepared in accordance with GAAP.

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Capitalized Lease Obligations” of a Person means the principal amount of the
obligations of such Person under Capitalized Leases which would be required to
be accounted for as a capital lease on a balance sheet of such Person prepared
in accordance with GAAP.

 

3

--------------------------------------------------------------------------------

 


 

“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, (iv) variable denomination
floating rate demand notes issued by companies with a parent credit rating of at
least A- by S&P or the equivalent rating by Moody’s, (v) certificates of deposit
issued by and time deposits (A) with (1) Lenders or (2) commercial banks
(whether domestic or foreign) having assets in excess of $500,000,000 or
(B) which are FDIC insured (up to the amount covered by such FDIC insurance);
provided in each case that the same provides for payment of both principal and
interest (and not principal alone or interest alone) and is not subject to any
contingency regarding the payment of principal or interest, (vi) shares of money
market mutual funds that are rated at least “AAAm” or “AAAG” by S&P or “P-1” or
better by Moody’s and (vii) other Investments consented to by the Required
Lenders.

 

“Cash Management Services” means any banking services that are provided to any
Borrower or any Subsidiary by the Administrative Agent or any of its Affiliates
(other than pursuant to this Agreement) or any other Lender or any of its
Affiliates, including without limitation:  (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) stored value
cards, (f) automated clearing house or wire transfer services, or (g) treasury
management, including controlled disbursement, consolidated account, lockbox,
overdraft, return items, sweep and interstate depository network services.

 

“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the SEC under the Securities Exchange Act of 1934) of 40% or more
of the outstanding shares of voting stock of the Parent; (ii) within any
twelve-month period, occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Parent by Persons who were neither
(x) nominated by the board of directors of the Parent nor (y) appointed by
directors so nominated; or (iii) the Parent shall cease to own, directly or
indirectly through one or more Wholly-Owned Subsidiaries, free and clear of all
Liens (other than Liens permitted under Section 6.16), 100% of the outstanding
voting equity interests of any other Borrower and the Guarantors; provided that
any of the foregoing shall not constitute a “Change of Control” to the extent
the relevant Loan Party has been released from its Obligations pursuant to
transactions permitted under and releases contemplated by the Loan Documents to
which it is a party.

 

“Change in Law” is defined in Section 3.1.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents in which a security interest or Lien is or
is required to be granted thereunder and any and all other property of any Loan
Party, now existing or hereafter acquired, that may be or become subject to a
security interest or Lien in favor of the Administrative Agent, on behalf of
itself and the Lenders, to secure the Secured Obligations.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, and all other agreements, instruments and documents that are intended
to create, perfect or evidence

 

4

--------------------------------------------------------------------------------


 

Liens upon the Collateral as security for payment of the Secured Obligations,
including, without limitation, all other security agreements, pledge agreements,
UCC financing statements, mortgages, assignments and deeds of trust whether
heretofore, now, or hereafter executed by the Loan Parties or any of their
Subsidiaries and delivered to the Administrative Agent.

 

“Commitment” means, as to any Lender, the aggregate commitment of such Lender to
make Loans as set forth in Schedule 1, as it may be modified as a result of any
assignment that has become effective pursuant to Section 12.3(c) or as otherwise
modified from time to time pursuant to the terms hereof.  After advancing the
Loans, each reference to a Lender’s Commitment shall refer to that Lender’s Pro
Rata Share of the Loans.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Adjusted Funded Indebtedness” means, at any time, the sum of
(a) Indebtedness of the Parent and its Subsidiaries of the types described in
clauses (i), (ii), (iv), (vi), (vii) and (x) of the definition of Indebtedness,
calculated on a consolidated basis as of such time (provided¸ that solely the
issued, non-cash collateralized obligations with respect to standby and
commercial Letters of Credit shall be included in such calculation), plus
(b) the product of Consolidated Rentals for the immediately preceding twelve
month period, determined as of the end of such period, multiplied by six (6),
minus (c) the amount of Unrestricted Cash at such time in excess of $25,000,000
in the aggregate.

 

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income and without duplication,
(i) Consolidated Interest Expense, (ii) expense for taxes paid in cash or
accrued, (iii) depreciation, (iv) amortization (including, without limitation,
amortization of net actuarial losses), (v) extraordinary non-cash expenses,
charges or losses incurred other than in the ordinary course of business and
(vi) non-cash expenses related to stock based compensation, minus, to the extent
included in Consolidated Net Income, (1) extraordinary income or gains realized
other than in the ordinary course of business, (2) income tax credits and
refunds (to the extent not netted from tax expense), (3) any cash payments made
during such period in respect of items described in clauses (v) or (vi) above
subsequent to the fiscal quarter in which the relevant non-cash expenses,
charges or losses were incurred, all calculated for the Parent and its
Subsidiaries on a consolidated basis.  For the purposes of calculating
Consolidated EBITDA for any period of four (4) consecutive fiscal quarters
(each, a “Reference Period”), (i) if at any time during such Reference Period
any Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period any Borrower or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto on a basis consistent with the calculation
of Consolidated EBITDA hereunder as if such Material Acquisition occurred on the
first day of such Reference Period;

 

5

--------------------------------------------------------------------------------


 

provided that such pro forma adjustments shall not be made in calculating the
Fixed Charge Coverage Ratio.

 

“Consolidated EBITDAR” means the sum of (a) Consolidated EBITDA plus
(b) Consolidated Rentals for the applicable Reference Period plus (c) fees and
expenses arising directly in respect of the FastCat Acquisition or any other
Permitted Acquisition (including, without limitation, fees and expenses directly
associated with the financing of such Acquisition) plus (d) fees and expenses
arising directly from failed Acquisitions and divestitures, net of any gains
from such failed Acquisitions and divestitures, in each case of clauses (c) and
(d), reasonably acceptable to the Administrative Agent.

 

“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Parent and its Subsidiaries calculated on a consolidated
basis for such period.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Parent and its Subsidiaries calculated on a consolidated basis
for such period.

 

“Consolidated Rentals” means, with reference to any period, the Rentals of the
Parent and its Subsidiaries calculated on a consolidated basis for such period.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

 

“Conversion/Continuation Notice” is defined in Section 2.6.

 

“Credit Extension” means the making of an Advance hereunder.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or waived, or (ii) pay to the Administrative Agent or any other
Lender any other amount required to

 

6

--------------------------------------------------------------------------------


 

be paid by it hereunder within two (2) Business Days of the date when due,
(b) has notified the Borrowers or the Administrative Agent in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrowers, to confirm in writing to the
Administrative Agent and the Borrowers that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrowers), or (d) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets (other than an Undisclosed Administration), including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.18(b)) upon delivery of written
notice of such determination to the Borrowers and each Lender.

 

“Dollar” and “$” means the lawful currency of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary of a Loan Party incorporated or
organized under the laws of the United States of America, any state thereof or
the District of Columbia.

 

“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied.

 

“Eligible Assignee” means (i) a Lender; (ii) an Approved Fund; (iii) a
commercial bank organized under the laws of the United States, or any state
thereof, and having total assets in excess of $3,000,000,000, calculated in
accordance with the accounting principles prescribed by the regulatory authority
applicable to such bank in its jurisdiction of organization; (iv) a commercial
bank organized under the laws of any other country that is a member of the OECD,
or a political subdivision of any such country, and having total assets in
excess of $3,000,000,000, calculated in accordance with the accounting
principles prescribed by the regulatory authority applicable to such bank in its
jurisdiction of organization, so long as such bank is acting through a branch or
agency located in the country in which it is organized or another country that
is described in this clause (iv); or (v) the central bank of any country that is
a member of the OECD.

 

7

--------------------------------------------------------------------------------


 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, injunctions, permits, concessions, grants, franchises, licenses
and other governmental restrictions relating to (i) the protection of the
environment, (ii) personal injury or property damage relating to the release or
discharge of Hazardous Materials, (iii) emissions, discharges or releases of
pollutants, contaminants, hazardous substances or wastes into surface water,
ground water or land, or (iv) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
hazardous substances or wastes or the clean-up or other remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 303(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of any Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by any Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
any Borrower or any of its ERISA Affiliates of withdrawal liability under
Section 4201 of ERISA or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.7, bears interest at the applicable Eurodollar Rate.

 

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the applicable British Bankers’ Association Interest
Settlement Rate for deposits in Dollars appearing on the applicable Reuters
Screen as of 11:00 a.m. (London time) on the Quotation Date for such Interest
Period, and having a maturity equal to such Interest Period, provided that,
(i) if the applicable Reuters Screen is not available to the Administrative
Agent for any reason, the applicable Eurodollar Base Rate for the relevant
Interest Period shall instead be the applicable British Bankers’ Association
Interest Settlement Rate for deposits in Dollars as reported by any other
generally recognized financial information service selected by the

 

8

--------------------------------------------------------------------------------


 

Administrative Agent as of 11:00 a.m. (London time) on the Quotation Date for
such Interest Period, and having a maturity equal to such Interest Period,
provided that, if no such British Bankers’ Association Interest Settlement Rate
is available to the Administrative Agent, the applicable Eurodollar Base Rate
for the relevant Interest Period shall instead be the rate determined by the
Administrative Agent to be the rate at which U.S. Bank or one of its Affiliate
banks offers to place deposits in Dollars with first-class banks in the
interbank market at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Interest Period, in the approximate amount of
U.S. Bank’s relevant Eurodollar Loan and having a maturity equal to such
Interest Period.

 

“Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.7, bears interest at the applicable Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the Applicable Margin.

 

“Event of Default” is defined in Article VII.

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, (i) Taxes imposed on or measured by
net income (however denominated), franchise Taxes, and branch profits Taxes, in
each case (a) imposed by the respective jurisdiction (or political subdivision
thereof) under the laws of which such Lender or the Administrative Agent is
incorporated or is organized or in which its principal executive office is
located or, in the case of a Lender, in which such Lender’s applicable Lending
Installation is located, or (b) that are Other Connection Taxes, (ii) in the
case of a Lender, any U.S. federal withholding tax that is imposed on amounts
payable to such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (a) such Lender
acquires such interest in the Loan or Commitment or (b) such Lender changes its
Lending Installation, except in each case to the extent that, pursuant to
Section 3.5(a), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Installation, (iii) Taxes
attributable to the failure by any Lender, applicable Lending Installation or
Administrative Agent to comply with Section 3.5(f), and (iv) any U.S. federal
withholding taxes imposed under FATCA.

 

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 

“Facility Termination Date” means June 15, 2017 or any earlier date on which the
Aggregate Commitment is reduced to zero or otherwise terminated pursuant to the
terms hereof.

 

“FastCat” means, collectively, Panther, Panther Global Premium Logistics, Inc.,
an Ohio corporation, Panther II, Inc., an Ohio corporation, Panther II
Transportation, Inc., an Ohio corporation, Elite Transportation Services, LLC,
an Oregon limited liability company, Integres

 

9

--------------------------------------------------------------------------------


 

Global Logistics, Inc., a Delaware corporation and Key Transportation
Services, Inc., a Texas corporation.

 

“FastCat Acquisition” means the acquisition by the Parent of FastCat, pursuant
to the Purchase Agreement.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Central
time) on such day on such transactions received by the Administrative Agent from
three (3) Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

 

“Fee Letter” is defined in Section 10.13.

 

“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (ii) any Rate Management Transaction.

 

“First Tier Foreign Subsidiary” means any Foreign Subsidiary that is directly
owned by a Loan Party.

 

“Fixed Charge Coverage Ratio” is defined in Section 6.23(a).

 

“Foreign Subsidiary” means any Subsidiary of a Loan Party organized under the
laws of a jurisdiction not located in the United States of America.

 

“Fund” means any Person (other than a natural person) that is (or will be as of
the date of any assignment thereto pursuant to Section 12.3 hereof) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4, subject at all
times to Section 9.8.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supra-national bodies such as the

 

10

--------------------------------------------------------------------------------


 

European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervisory
Practices or any successor or similar authority to any of the foregoing).

 

“Guarantor” means each Material Domestic Subsidiary of the Parent that is a
party to the Guaranty, either on the date hereof or pursuant to the terms of
Section 2.19 or Section 6.24(a), and each such Person’s successors and assigns.

 

“Guaranty” means that certain Guaranty dated as of the date hereof executed by
each of the Guarantors in favor of the Administrative Agent, for the ratable
benefit of the Lenders, as amended, restated, supplemented or otherwise
modified, renewed or replaced from time to time subject to the terms hereof and
thereof.

 

“Hazardous Materials” means any explosive or radioactive substances or wastes,
any hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and any other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Highest Lawful Rate” means, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or state law stated as a
rate per annum.

 

“Increasing Lender” is defined in Section 2.20.

 

“Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money (including the Obligations hereunder),
(ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person,
(iv) obligations which are evidenced by notes, acceptances, or other
instruments, (v) obligations of such Person to purchase securities or other
Property arising out of or in connection with the sale of the same or
substantially similar securities or Property, (vi) Capitalized Lease
Obligations, (vii) obligations of such Person as an account party with respect
to standby and commercial Letters of Credit, (viii) Contingent Obligations of
such Person, (ix) Net Mark-to-Market Exposure under Rate Management Transactions
and other Financial Contracts, (x) Receivables Transaction Attributed
Indebtedness, and (xi) any other obligation for borrowed money or other
financial accommodation which in accordance with GAAP would be shown as a
liability on the consolidated balance sheet of such Person; provided that no
compensation payments made to, or compensation accrued but unpaid as of the
measurement date relating to, any employee of any Person acquired through the
FastCat Acquisition or any other Permitted Acquisition shall be deemed
Indebtedness for so long as (i) the requirement to pay such compensation arises
under the agreements, documents and instruments evidencing the applicable
Acquisition and (ii) such compensation is not evidenced by a promissory note,
instrument or other similar agreement; provided, further, that surety bonds
shall not be deemed Indebtedness.

 

11

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document,
other than Excluded Taxes and Other Taxes.

 

“Interest Period” means, with respect to a Eurodollar Advance, a period of one
(1), two (2), three (3), six (6), or if available to all Lenders, nine (9) or
twelve (12) months, or such shorter period as the Borrowers may request in order
to correspond with the scheduled dates set forth in Section 2.9(b) and the
Administrative Agent may agree in its reasonable discretion (an “Alternate
Period”), in each case commencing on a Business Day selected by a Borrower
pursuant to this Agreement.  Such Interest Period shall end on the day which
corresponds numerically to such date one (1), two (2), three (3), six (6), nine
(9) or twelve (12) months thereafter or on the final day of the number of days
of such Alternate Period, provided, however, that for all Interest Periods other
than the Alternate Period, if there is no such numerically corresponding day in
such next, second, third, sixth, ninth or twelfth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third,
sixth, ninth or twelfth succeeding month.  If an Interest Period would otherwise
end on a day which is not a Business Day, such Interest Period shall end on the
next succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.  The Interest Period to be used in the
calculation of the Eurodollar Base Rate for any Alternate Period of thirty (30)
days or less in duration shall be one (1) month.

 

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities (including warrants or options to purchase
securities) owned by such Person; any certificates of deposit owned by such
Person; and structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person.

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.

 

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof (in the case of the
Administrative Agent) or on its Administrative Questionnaire (in the case of a
Lender) or otherwise selected by such Lender or the Administrative Agent
pursuant to Section 2.16.

 

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the

 

12

--------------------------------------------------------------------------------


 

interest of a vendor or lessor under any conditional sale, Capitalized Lease or
other title retention agreement).

 

“List of Closing Documents” means the List of Closing Documents, dated as of
June 15, 2012, agreed to among the Borrowers and the Administrative Agent,
identifying the agreements, documents and instruments required to be delivered
on the Effective Date or within an agreed period of time thereafter, as
applicable.

 

“Loan” means any Loan extended by the Lenders to the Borrowers pursuant to
Section 2.1.

 

“Loan Documents” means this Agreement, the Collateral Documents, the Guaranty,
any Note or Notes, the Fee Letter, each Borrowing Subsidiary Agreement and all
related agreements delivered pursuant to Sections 2.19 or 4.3, each Increasing
Lender Supplement and Augmenting Lender Supplement and all related agreements
delivered pursuant to Section 2.20 and each Assignment and Assumption Agreement,
and any amendment, restatement, supplement or other modification of any of the
foregoing, now or in the future, executed by any Borrower for the benefit of the
Administrative Agent or any Lender in connection with this Agreement.

 

“Loan Party” or “Loan Parties” means, individually or collectively, the
Borrowers and the Guarantors.

 

“Maintenance Capital Expenditures” means, for any period, 50% of depreciation
expense as reported in accordance with GAAP on the Parent’s consolidated
statement of cash flows for such period.

 

“Mandatory Indebtedness Retirement Obligations” means, at any time, without
duplication, the sum of (i) the quotient of (A) the sum of (1) Capitalized Lease
Obligations plus (2) Notes Payable, divided by (B) three (3), plus
(ii) principal Indebtedness maturing during the then most-recently ended four
(4) fiscal quarters.

 

“Material Acquisition” means any Permitted Acquisition that involves the payment
of consideration by a Borrower or Subsidiary in excess of $5,000,000.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, financial condition or results of operations of the Borrowers and
their Subsidiaries taken as a whole, (ii) the ability of any Loan Party to
perform its obligations under the Loan Documents to which it is a party, or
(iii) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent or the Lenders under the Loan Documents.

 

“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property (other than
inventory in the ordinary course of business) that yields gross proceeds to a
Borrower or Subsidiary in excess of $5,000,000.

 

“Material Domestic Subsidiary” means each Domestic Subsidiary of the Parent
(i) which, as of the most recent fiscal quarter of the Parent, for the period of
four (4) consecutive fiscal quarters then ended for which financial statements
have been delivered pursuant to Section 6.1, contributed greater than 5% of the
Parent’s Consolidated EBITDA for such period or (ii) which

 

13

--------------------------------------------------------------------------------

 


 

contributed greater than 5% of the Parent’s total assets as of such date;
provided that, if at any time the aggregate amount of the Consolidated EBITDA or
consolidated total assets of all Subsidiaries that are not Material Domestic
Subsidiaries exceeds 15% of the Parent’s Consolidated EBITDA for any such period
or 15% of the Parent’s total assets as of the end of any such fiscal quarter,
the Parent (or, in the event the Parent has failed to do so within twenty (20)
days, the Administrative Agent) shall designate sufficient Subsidiaries of the
Parent as “Material Domestic Subsidiaries” to eliminate such excess, and such
designated Subsidiaries shall for all purposes of this Agreement constitute
Material Domestic Subsidiaries.

 

“Material Indebtedness” means Indebtedness of any Borrower or any Subsidiary in
an outstanding principal amount of $10,000,000 or more in the aggregate (or the
equivalent thereof in any currency other than Dollars).

 

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means each mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, on real property of a Loan Party,
including any amendment, restatement, modification or supplement thereto
pursuant to the terms thereof and hereof.

 

“Mortgage Instruments” means such title reports, ALTA title insurance policies
(with endorsements), title commitments, evidence of zoning compliance, property
insurance, flood certifications and flood insurance (and, if applicable FEMA
form acknowledgements of insurance), opinions of counsel, ALTA surveys, other
surveys, appraisals, environmental assessments and reports, environmental
insurance, mortgage tax affidavits and declarations and other similar
information and related certifications as are requested by, and in form and
substance reasonably acceptable to, the Administrative Agent from time to time;
provided, that solely with respect to the real property for which Mortgages are
being delivered as of the Effective Date or promptly thereafter pursuant to
Section 6.25, the only Mortgage Instruments that will be required are those
described in the section entitled “Mortgage and Other Real Property-Related
Deliveries” in the List of Closing Documents.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Capital Expenditures” means Capital Expenditures net of proceeds of asset
sales or dispositions permitted under this Agreement (including pursuant to a
casualty or a condemnation or similar proceeding) that are reinvested in
accordance with Section 2.4(c).

 

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions.  “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination

 

14

--------------------------------------------------------------------------------


 

(assuming the Rate Management Transaction were to be terminated as of that
date), and “unrealized profits” means the fair market value of the gain to such
Person of replacing such Rate Management Transaction as of the date of
determination (assuming such Rate Management Transaction were to be terminated
as of that date).

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii)  any insurance proceeds and (iii) in the
case of a condemnation or similar event, condemnation awards and similar
payments, net of (b) the sum of (i) all reasonable fees and out-of-pocket
expenses paid to third parties (in the case of fees, other than to Affiliates)
in connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a casualty or a condemnation or
similar proceeding), the amount of all payments required to be made as a result
of such event to repay Indebtedness (other than Loans) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event and (iii)
the amount of all taxes paid (or reasonably estimated to be payable) and the
amount of any reserves established to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by an Authorized Officer).

 

“Non-U.S. Lender” means a Lender that is not a United States person as defined
in Section 7701(a)(30) of the Code.

 

“Note” is defined in Section 2.10(d).

 

“Notes Payable” means all interest-bearing Indebtedness, excluding (i) the
Obligations hereunder, (ii) Capitalized Lease Obligations, (iii) Subordinated
Indebtedness and (iv) Receivables Transaction Attributed Indebtedness.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans and all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrowers or any Borrower to the
Lenders or to any Lender, the Administrative Agent or any indemnified party
arising under the Loan Documents.

 

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

 

“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

15

--------------------------------------------------------------------------------


 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Outstanding Credit Exposure” means, as to any Lender at any time, the principal
amount of its Loans outstanding at such time.

 

“Panther” means Panther Expedited Services, Inc., a Delaware corporation.

 

“Parent” means Arkansas Best Corporation, a Delaware corporation.

 

“Participant” is defined in Section 12.2(a).

 

“Participant Register” is defined in Section 12.2(c).

 

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time.

 

“Payment Date” means the last day of each calendar quarter, provided, that if
such day is not a Business Day, the Payment Date shall be the immediately
preceding Business Day.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Permitted Acquisition” means (i) the FastCat Acquisition and (ii) any other
Acquisition made by any Borrower or any Subsidiary, provided that, (a) as of the
date of the consummation of such Acquisition, no Default or Event of Default
shall have occurred and be continuing or would result from such Acquisition, and
the representation and warranty contained in Section 5.11 shall be true both
before and after giving effect to such Acquisition, (b) such Acquisition is
consummated on a non-hostile basis pursuant to a negotiated acquisition
agreement that has been (if required by the governing documents of the seller or
entity to be acquired) approved by the board of directors or other applicable
governing body of the seller or entity to be acquired, (c) the business to be
acquired in such Acquisition is in the same or a related line of business as any
Borrower or Subsidiary or a line of business incidental thereto, (d) as of the
date of the consummation of such Acquisition, all material approvals required in
connection therewith shall have been obtained, (e) the Parent shall have (i) a
pro forma Adjusted Leverage Ratio of less than or equal to 2.75 to 1.0 for the
four (4) fiscal quarter period most recently ended prior to the date of such
Acquisition and (ii) pro forma compliance with the financial covenants contained
in Section 6.23 for such period, in each case, calculated as if such
Acquisition, including the consideration therefor, had been consummated on the
first day of such period; provided, that if the total consideration for such
Acquisition exceeds $5,000,000, the Parent shall have furnished to the
Administrative Agent, prior to the consummation of the applicable Permitted
Acquisition, a certificate demonstrating compliance with clauses (i) and (ii) of
this clause (e) in reasonable detail; provided, further, that if the aggregate
consideration for all Acquisitions with purchase prices less than $5,000,000 in
any fiscal year exceeds $10,000,000, then the Parent shall be required to make
the deliveries required by this clause (e) for all remaining Acquisitions
consummated during such fiscal year, irrespective of the purchase price
therefor, and (f) the total

 

16

--------------------------------------------------------------------------------


 

consideration paid (i) for any single Permitted Acquisition shall not exceed
$50,000,000, and (ii) all Permitted Acquisitions shall not exceed $100,000,000
in the aggregate in any fiscal year.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means an employee pension benefit plan (other than a Multiemployer Plan)
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code as to which any Borrower or any ERISA
Affiliate may have any liability.

 

“Prepayment Event” means (i) any sale, transfer or other disposition of any
property or asset of any Borrower or any Subsidiary (other than dispositions
permitted under Sections 6.13(a), (b) or (d)) which, when taken in the aggregate
with any event set forth in clause (ii) of this definition, exceeds $15,000,000
in the aggregate in any fiscal year; or (ii) any casualty or other insured
damage to, or any taking under power of eminent domain or by condemnation or
similar proceeding of, any property or asset of any Borrower or any Subsidiary
which, when taken in the aggregate with any event set forth in clause (i) of
this definition, exceeds $15,000,000 in the aggregate in any fiscal year; or
(iii) the incurrence by any Borrower or any Subsidiary of any Subordinated
Indebtedness other than in conjunction with up to $10,000,000 of Permitted
Acquisitions or other Acquisitions consented to by the Lenders during the term
of this Agreement; provided, that an Authorized Officer of the applicable Person
shall deliver a certificate certifying that such Subordinated Indebtedness was
incurred to fund a Permitted Acquisition or other Acquisition consented to by
the Lenders prior to the consummation of such Acquisition; or (iv) any Sale and
Leaseback Transaction that involves consideration payable to the Borrowers or
their Subsidiaries in connection with the applicable sale which in the aggregate
with all other consideration for Sale and Leaseback Transactions, exceeds
$15,000,000 at any time outstanding.

 

“Pricing Schedule” means the Schedule attached hereto identified as such.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by U.S. Bank or its parent (which is not necessarily
the lowest rate charged by them to any customer), changing when and as said
prime rate changes.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s outstanding principal amount of Loans
and the denominator of which is the aggregate outstanding principal amount of
the Loans of all Lenders; provided, that when a Defaulting Lender shall exist,
“Pro Rata Share” shall mean the percentage of the outstanding principal amount
of the Loans of all Lenders (disregarding the Loans of any Defaulting Lender)
represented by such Lender’s outstanding principal amount of Loans.

 

“Purchase Agreement” means that certain Stock Purchase Agreement dated as of
June 15, 2012 by and among the Parent, Panther, the Sellers under and as defined
therein, and Fenway Panther Holdings, LLC, as amended, restated, supplemented or
otherwise modified from time to

 

17

--------------------------------------------------------------------------------


 

time in a manner reasonably satisfactory to the Administrative Agent, or if such
amendment, restatement, supplement or modification is adverse to the Lenders,
with the written consent of the Lenders (not to be unreasonably withheld,
conditioned or delayed).

 

“Purchasers” is defined in Section 12.3(a).

 

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by any Borrower or any other Subsidiary of
the Parent pursuant to which any Borrower or any other Subsidiary of the Parent
may sell, convey or otherwise transfer to a newly-formed Subsidiary or other
special-purpose entity, or any other Person, any accounts or notes receivable
and rights related thereto, provided that (i) all of the terms and conditions of
such transaction or series of transactions, including without limitation the
amount and type of any recourse to any Borrower or any other Subsidiary with
respect to the assets transferred are no more restrictive or onerous on the
relevant Borrowers or Subsidiaries than the terms and conditions hereunder and
under the other Loan Documents, (ii) any Indebtedness incurred in connection
with such transaction or series of transactions is incurred at a market rate of
interest, (iii) any security given by such Person or Persons to secure such
Indebtedness is limited to (A) the accounts receivable of such Person or
Persons, the goods and inventory the sale of which gave rise to such accounts
receivable, the liens, security interests, instruments and agreements arising
under the contracts evidencing such accounts receivable and securing payment
therefor, the contracts, records, and rights and payments directly corresponding
to such accounts receivable, and the proceeds of any of the foregoing, in each
case, sold to any special-purpose entity formed pursuant to any such Qualified
Receivables Transaction and pledged thereunder, (B) all Deposit Accounts,
Securities Accounts, other deposits (general or special, time or demand,
provisional or final) with any bank or financial institution, cash collections,
and other cash proceeds, and all proceeds of any of the foregoing, in each case
related to any such Qualified Receivables Transaction, and (C) all assets of
such special-purpose entity, and (iv) the Receivables Transaction Attributed
Indebtedness incurred in such transaction or series of transactions does not
exceed the principal amount of $100,000,000.

 

“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, two (2) Business Days before the first day of that
period.

 

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

 

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by any Borrower or any
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any

 

18

--------------------------------------------------------------------------------


 

combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.

 

“Receivables Transaction Attributed Indebtedness” means the amount of
obligations outstanding under the legal documents entered into as part of any
Qualified Receivables Transaction on any date of determination.

 

“Register” is defined in Section 12.3(d).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 

“Rentals” of a Person means the aggregate fixed amounts payable by such Person
under any Operating Lease.

 

“Reports” is defined in Section 9.6(a).

 

“Required Lenders” means at least two (2) Lenders in the aggregate having
greater than 66 2/3% of the Aggregate Outstanding Credit Exposure.  The
Commitments and Outstanding Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.

 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurodollar liabilities.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interest in any
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interests in any Borrower or any Subsidiary thereof or any
option, warrant or other right to acquire any such equity interest in any
Borrower or any Subsidiary thereof.

 

“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States, including transition rules, and, in each
case, any amendments to such regulations.

 

19

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

 

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Secured Obligations” means, collectively, (i) the Obligations, (ii) all
obligations in connection with Cash Management Services owing to one or more
Lenders or their Affiliates, and (iii) Rate Management Obligations owing to one
or more Lenders or their Affiliates.

 

“Security Agreement” means that certain Pledge and Security Agreement dated as
of the date hereof by and among the Loan Parties and the Administrative Agent,
as amended, restated, supplemented or otherwise modified, renewed or replaced
from time to time pursuant to the terms hereof and thereof.

 

“Solvent” means, with respect to any Person, (a) the fair value of the assets of
such Person and its Subsidiaries on a consolidated basis, at a fair valuation,
will exceed the debts and liabilities, subordinated, contingent or otherwise, of
such Person and its Subsidiaries on a consolidated basis; (b) the present fair
saleable value of the Property of such Person and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of such Person and its Subsidiaries on a consolidated
basis on their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured; (c)
such Person and its Subsidiaries on a consolidated basis will be able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) such Person and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

 

“Stated Rate” is defined in Section 2.17.

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Required Lenders and the Administrative Agent
and none of the principal of which is payable until at least 180 days after the
Facility Termination Date.

 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association,

 

20

--------------------------------------------------------------------------------


 

joint venture or similar business organization more than 50% of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled.  Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of a Borrower.

 

“Substantial Portion” means, with respect to the Property of the Parent and its
Subsidiaries, Property which represents more than 10% of the consolidated assets
of the Parent and its Subsidiaries taken as a whole or Property which is
responsible for more than 10% of the Consolidated Net Income of the Parent and
its Subsidiaries taken as a whole, in each case, as would be shown in the
consolidated financial statements of the Parent and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made (or if financial statements have not been delivered
hereunder for that month which begins the twelve-month period, then the
financial statements delivered hereunder for the quarter ending immediately
prior to that month).

 

“Syndication Agents” means each of Branch Banking and Trust Company and PNC
Bank, National Association.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings (including backup
withholding) imposed by any Governmental Authority, including interest,
additions to tax and penalties applicable thereto.

 

“Type” means, with respect to any Advance, its nature as a Base Rate Advance or
a Eurodollar Advance and with respect to any Loan, its nature as a Base Rate
Loan or a Eurodollar Loan.

 

“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

 

“United States Person” means any Person that is a United States person as
defined in section 7701(a)(30) of the Code.

 

“Unrestricted Cash” means, as of any date of determination, that portion of the
Parent’s and its consolidated Domestic Subsidiaries’ aggregate cash and Cash
Equivalent Investments that is not encumbered by or subject to any Lien
(including, without limitation, any Lien permitted hereunder, other than Liens
in favor of the Administrative Agent, for the benefit of the Lenders, granted
pursuant to any Collateral Document and bankers’ liens), setoff (other than
ordinary course setoff rights of a depository bank arising under a bank
depository agreement for customary fees, charges and other account-related
expenses due to such depository bank thereunder), counterclaim, recoupment,
defense or other right in favor of any Person.

 

“U.S. Bank” means U.S. Bank National Association, a national banking
association, in its individual capacity, and its successors.

 

21

--------------------------------------------------------------------------------


 

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary of which 100% of
the beneficial ownership interests shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization of which 100% of the beneficial
ownership interests shall at the time be so owned or controlled.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.  For purposes of this Agreement, Loans and
Advances may be classified and referred to by Type (e.g., a “Eurodollar Loan” or
a “Eurodollar Advance”).

 

ARTICLE II

 

THE CREDITS

 

2.1.         Commitment.  From and including the date of this Agreement and
prior to the Facility Termination Date, each Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make a Loan to the
Borrowers on the Effective Date, in an amount equal to such Lender’s Commitment
by remitting immediately available funds to an account designated by the
Administrative Agent not later than the time specified by the Administrative
Agent.  Amounts repaid in respect of Loans may not be reborrowed.  The Borrowers
shall be jointly and severally liable in respect of all amounts owing in respect
of the Loans.

 

2.2.         Termination.  The Aggregate Outstanding Credit Exposure and all
other unpaid Obligations under this Agreement and the other Loan Documents shall
be paid in full by the Borrowers on the Facility Termination Date.

 

2.3.         Ratable Loans; Types of Advances.  Each Advance hereunder shall
consist of Loans made from the several Lenders ratably according to their Pro
Rata Shares on the Effective Date.  The Advances may be Base Rate Advances or
Eurodollar Advances, or a combination thereof.

 

2.4.         Termination and Reduction of Commitments; Optional Principal
Payments; Mandatory Prepayments.

 

(a)           The Commitments shall terminate on the Effective Date in
accordance with Section 4.1.

 

(b)           The Borrowers may from time to time pay, without penalty or
premium, all outstanding Base Rate Advances, or, in a minimum aggregate amount
of $1,000,000 and incremental amounts in integral multiples of $1,000,000, any
portion of the aggregate outstanding Base Rate Advances upon same day notice by
11:00 a.m. (Central time) to the Administrative Agent.  The Borrowers may from
time to time pay, subject to the payment of any funding indemnification amounts
required by Section 3.4 but without penalty or premium, all outstanding
Eurodollar Advances, or, in a minimum aggregate amount of $1,000,000 and
incremental amounts in integral multiples of $1,000,000, any portion of the
aggregate outstanding Eurodollar Advances upon delivery of a notice by 11:00
a.m. (Central time) to the Administrative Agent at least two (2) Business Days
prior to such repayment. Notwithstanding

 

22

--------------------------------------------------------------------------------


 

any contrary provision in any Loan Document, any notice of prepayment delivered
by the Borrowers in connection with (i) any refinancing of all or any portion of
the Loans, (ii) any incurrence of Indebtedness or (iii) any asset sale or other
disposition, in each case the proceeds of which transaction are intended to be
used for such prepayment, may be contingent upon the consummation of such
transaction and may be revoked by the Borrowers in the event such transaction is
not consummated; provided, that should any such revocation occur, the Borrowers
shall pay any associated funding indemnification amounts required by Section 3.4
and any other losses incurred by the Lenders as a result of such revocation. 
All such amounts pursuant to this Section 2.4(b) shall be applied to the
installments of the Loans set forth in Section 2.9(b) in inverse order of
maturity.

 

(c)           In the event and on each occasion that any Net Proceeds are
received by or on behalf of any Borrower or any Subsidiary in respect of any
“Prepayment Event”, the Borrowers shall, within three (3) Business Days after
such Net Proceeds are received by any Borrower or any Subsidiary, prepay the
Obligations under this Agreement and the other Loan Documents in an aggregate
amount equal to 100% of such Net Proceeds; provided, that in the case of any
event described in clause (i) or clause (ii) of the definition of the term
“Prepayment Event”, if any Borrower or any Subsidiary shall deliver to the
Administrative Agent a certificate of an Authorized Officer on behalf of such
Person to the effect that it intends to apply the Net Proceeds from such event
(or a portion thereof specified in such certificate), within 180 days after
receipt of such Net Proceeds, to (x) acquire, replace or rebuild or (y) commence
rebuilding or obtain a binding commitment to acquire, replace or rebuild, in
each case, real property, equipment or other tangible assets (excluding
inventory) to be used in the business of any Borrower or any Subsidiary, and
certifying that no Default has occurred and is continuing, then no prepayment
shall be required pursuant to this paragraph in respect of the Net Proceeds
specified in such certificate, and provided, further, that to the extent any
such Net Proceeds therefrom have not been so applied, with respect to clause (x)
above, by the end of such 180-day period, or with respect to clause (y) above,
by the end of an additional 180-day period, a prepayment shall be required in an
amount equal to such Net Proceeds that have not been so applied unless such
180-day period or 360-day period, as applicable, is extended by the
Administrative Agent or the Required Lenders in their respective discretion. 
All prepayments made pursuant to this Section 2.4(c) shall be applied to the
installments of the Loans set forth in Section 2.9(b) in inverse order of
maturity.

 

2.5.         Method of Selecting Types and Interest Periods for Advances.  The
applicable Borrower shall select the Type of Advance and, in the case of each
Eurodollar Advance, the Interest Period applicable thereto from time to time. 
The applicable Borrower shall give the Administrative Agent irrevocable notice
in the form of Exhibit D (a “Borrowing Notice”) not later than 11:00 a.m.
(Central time) on the Borrowing Date of each Base Rate Advance, two (2) Business
Days before the Borrowing Date for each Eurodollar Advance, specifying:

 

(i)                                     the Borrowing Date, which shall be a
Business Day, of such Advance,

 

(ii)                                  the aggregate amount of such Advance, and

 

(iii)                               the Type of Advance selected.

 

23

--------------------------------------------------------------------------------

 


 

Not later than 1:00 p.m. (Central time) on each Borrowing Date, each Lender
shall make available its Loan or Loans in funds immediately available to the
Administrative Agent at its address specified pursuant to Article XIII.  The
Administrative Agent will make the funds so received from the Lenders available
to the applicable Borrower at the Administrative Agent’s aforesaid address.

 

2.6.         Conversion and Continuation of Outstanding Advances; Maximum Number
of Interest Periods.  Base Rate Advances shall continue as Base Rate Advances
unless and until such Base Rate Advances are converted into Eurodollar Advances
pursuant to this Section 2.6 or are repaid in accordance with Section 2.4.  Each
Eurodollar Advance shall continue as a Eurodollar Advance until the end of the
then applicable Interest Period therefor, at which time such Eurodollar Advance
shall be automatically converted into a Base Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.4 or (y) the
applicable Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurodollar Advance continue as a Eurodollar Advance
for the same or another Interest Period.  The applicable Borrower may elect from
time to time to convert all or any part of a Base Rate Advance into a Eurodollar
Advance.  The applicable Borrower shall give the Administrative Agent
irrevocable notice (a “Conversion/Continuation Notice”) of each conversion of a
Base Rate Advance into a Eurodollar Advance, conversion of a Eurodollar Advance
to a Base Rate Advance, or continuation of a Eurodollar Advance not later than
11:00 a.m. (Central time) at least two (2) Business Days prior to the date of
the requested conversion or continuation, specifying:

 

(i)                                     the requested date, which shall be a
Business Day, of such conversion or continuation, and

 

(ii)                                  the amount of such Advance which is to be
converted into or continued as a Eurodollar Advance and the duration of the
Interest Period applicable thereto.

 

After giving effect to all Advances, all conversions of Advances from one Type
to another and all continuations of Advances of the same Type, there shall be no
more than five (5) Interest Periods in effect hereunder.

 

2.7.         Interest Rates.  Each Base Rate Advance shall bear interest on the
outstanding principal amount thereof, for each day from and including the date
such Advance is made or, for Advances, is automatically converted from a
Eurodollar Advance into a Base Rate Advance pursuant to Section 2.6, to but
excluding the date it becomes due or is converted into a Eurodollar Advance
pursuant to Section 2.6 hereof, at a rate per annum equal to the Base Rate for
such day.  Changes in the rate of interest on that portion of any Advance
maintained as a Base Rate Advance will take effect simultaneously with each
change in the Alternate Base Rate.  Each Eurodollar Advance shall bear interest
on the outstanding principal amount thereof from and including the first day of
the Interest Period applicable thereto to (but not including) the last day of
such Interest Period at the interest rate applicable to such Eurodollar Advance
based upon the applicable Borrower’s selections under Sections 2.5 and 2.6 and
the Pricing Schedule.  No Interest Period may end after the Facility Termination
Date.

 

24

--------------------------------------------------------------------------------


 

2.8.         Rates Applicable After Event of Default.  Notwithstanding anything
to the contrary contained in Section 2.5, 2.6 or 2.7, during the continuance of
an Event of Default the Required Lenders may, at their option, by written notice
to the Borrowers (which notice (and implementation) may be revoked at the option
of the Required Lenders notwithstanding any provision of Section 8.3 requiring
unanimous consent of the Lenders to changes in interest rates), declare that no
Advance may be made as, converted into or continued as a Eurodollar Advance. 
During the continuance of an Event of Default the Required Lenders may, at their
option, by notice to the Borrowers (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 8.3 requiring
unanimous consent of the Lenders to changes in interest rates), declare that (i)
each Eurodollar Advance shall from and after such notice bear interest for the
remainder of the applicable Interest Period at the rate otherwise applicable to
such Interest Period plus 2.00% per annum and (ii) each Base Rate Advance shall
from and after such notice bear interest at a rate per annum equal to the Base
Rate in effect from time to time plus 2.00% per annum, provided that, during the
continuance of an Event of Default under Section 7.6 or 7.7, the interest rates
set forth in clauses (i) and (ii) above shall be applicable to all Credit
Extensions without any election or action on the part of the Administrative
Agent or any Lender.  After an Event of Default has been waived, the interest
rate applicable to advances shall revert to the rates applicable prior to the
occurrence of an Event of Default.

 

2.9.         Method of Payment; Repayment of Loans.

 

(a)           All payments of the Obligations under this Agreement and the other
Loan Documents shall be made, without setoff, deduction, or counterclaim, in
immediately available funds to the Administrative Agent at the Administrative
Agent’s address specified pursuant to Article XIII, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrowers, by 1:00 p.m. (Central time) on the date
when due and shall be applied ratably by the Administrative Agent among the
Lenders.  Each payment delivered to the Administrative Agent for the account of
any Lender shall be delivered promptly by the Administrative Agent to such
Lender in the same type of funds that the Administrative Agent received at its
address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Administrative Agent from such Lender. 
The Administrative Agent is hereby authorized to charge the accounts of the
Borrowers maintained with U.S. Bank for each payment of principal, interest and
fees as it becomes due hereunder.

 

(b)           The Borrowers shall repay the Loans on each date set forth below
(or, if such date is not a Business Day, on the immediately preceding Business
Day) in the aggregate principal amount set forth opposite such date (as adjusted
from time to time pursuant to Section 2.4(c)):

 

Date

 

Amount

 

September 30, 2012

 

$

2,500,000

 

December 31, 2012

 

$

2,500,000

 

March 31, 2013

 

$

2,500,000

 

June 30, 2013

 

$

2,500,000

 

September 30, 2013

 

$

3,125,000

 

December 31, 2013

 

$

3,125,000

 

 

25

--------------------------------------------------------------------------------


 

Date

 

Amount

 

March 31, 2014

 

$

3,125,000

 

June 30, 2014

 

$

3,125,000

 

September 30, 2014

 

$

3,750,000

 

December 31, 2014

 

$

3,750,000

 

March 31, 2015

 

$

3,750,000

 

June 30, 2015

 

$

3,750,000

 

September 30, 2015

 

$

4,375,000

 

December 31, 2015

 

$

4,375,000

 

March 31, 2016

 

$

4,375,000

 

June 30, 2016

 

$

4,375,000

 

September 30, 2016

 

$

4,375,000

 

December 31, 2016

 

$

4,375,000

 

March 31, 2017

 

$

4,375,000

 

 

To the extent not previously paid, all unpaid Loans shall be paid in full in
cash by the Borrowers on the Facility Termination Date.

 

2.10.       Noteless Agreement; Evidence of Indebtedness.  (a)  Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the Indebtedness of the Borrowers to such Lender resulting from each
Loan made by such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(b)           The Administrative Agent shall also maintain accounts in which it
will record (i) the amount of each Loan made hereunder and Type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder, and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrowers and each Lender’s share thereof.

 

(c)           The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Obligations in accordance with their terms.

 

(d)           Any Lender may request that its Loans be evidenced by a promissory
note representing its Loans, substantially in the form of Exhibit E (a “Note”). 
In such event, the Borrowers shall prepare, execute and deliver to such Lender
such Note payable to such Lender in a form supplied by the Administrative
Agent.  Thereafter, the Loans evidenced by such Note and interest thereon shall
at all times (prior to any assignment pursuant to Section 12.3) be represented
by one or more Notes payable to the payee named therein, except to the extent
that any such Lender subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in clauses (b)(i)
and (ii) above.

 

2.11.       Telephonic Notices.  Each Borrower hereby authorizes the Lenders and
the Administrative Agent to extend, convert or continue Advances, effect
selections of Types of

 

26

--------------------------------------------------------------------------------


 

Advances and to transfer funds based on telephonic or e-mail notices made by any
person or persons the Administrative Agent or any Lender in good faith believes
to be acting on behalf of the Borrowers, it being understood that the foregoing
authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically and by e-mail.  Each
Borrower agrees to deliver promptly to the Administrative Agent a written
confirmation (which may include e-mail) of each telephonic or e-mail notice
authenticated by an Authorized Officer. If the written confirmation differs in
any material respect from the action taken by the Administrative Agent and the
Lenders, the records of the Administrative Agent and the Lenders shall govern
absent demonstrable error.  The parties agree to prepare appropriate
documentation to correct any such error within ten (10) days after discovery by
any party to this Agreement.

 

2.12.       Interest Payment Dates; Interest and Fee Basis.  Interest accrued on
each Base Rate Advance shall be payable in arrears on each Payment Date,
commencing with the first such Payment Date to occur after the date hereof and
at maturity.  Interest accrued on each Eurodollar Advance shall be payable on
the last day of its applicable Interest Period, on any date on which the
Eurodollar Advance is prepaid, whether by acceleration or otherwise, and at
maturity.  Interest accrued on each Eurodollar Advance having an Interest Period
longer than three (3) months shall also be payable on the last day of each
three-month interval during such Interest Period.  Interest on all Advances and
fees shall be calculated for actual days elapsed on the basis of a 360-day year,
except that interest at the Base Rate shall be calculated for actual days
elapsed on the basis of a 365/366-day year.  Interest shall be payable for the
day an Advance is made but not for the day of any payment on the amount paid if
payment is received prior to 1:00 (Central time) at the place of payment.  If
any payment of principal of or interest on an Advance shall become due on a day
which is not a Business Day, such payment shall be made on the immediately
preceding Business Day.

 

2.13.       Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions.  Promptly after receipt thereof, the Administrative Agent will
notify each Lender of the contents of each Commitment reduction notice,
Borrowing Notice, Conversion/Continuation Notice, and repayment notice received
by it hereunder.  The Administrative Agent will notify each Lender of the
interest rate applicable to each Eurodollar Advance promptly upon determination
of such interest rate and will give each Lender prompt notice of each change in
the Alternate Base Rate.

 

2.14.       Lending Installations.  Each Lender may book its Advances at any
Lending Installation selected by such Lender, and may change its Lending
Installation from time to time.  All terms of this Agreement shall apply to any
such Lending Installation and the Loans and any Notes issued hereunder shall be
deemed held by each Lender for the benefit of any such Lending Installation. 
Each Lender may, by written notice to the Administrative Agent and the Borrowers
in accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it and for whose account Loan
payments are to be made.

 

2.15.       Non-Receipt of Funds by the Administrative Agent.  Unless a Borrower
or a Lender, as the case may be, notifies the Administrative Agent prior to the
date on which it is scheduled to make payment to the Administrative Agent of (i)
in the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrowers, a payment of principal, interest or fees to

 

27

--------------------------------------------------------------------------------


 

the Administrative Agent for the account of the Lenders, that it does not intend
to make such payment, the Administrative Agent may assume that such payment has
been made.  The Administrative Agent may, but shall not be obligated to, make
the amount of such payment available to the intended recipient in reliance upon
such assumption.  If such Lender or such Borrower, as the case may be, has not
in fact made such payment to the Administrative Agent, the recipient of such
payment shall, on demand by the Administrative Agent, repay to the
Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at a rate per annum equal to (x) in the case of
payment by a Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (y) in the case of payment by a Borrower, the
interest rate applicable to the relevant Loan.

 

2.16.       Replacement of Lender.  If any Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any
Lender’s obligation to make or continue, or to convert Base Rate Advances into
Eurodollar Advances shall be suspended pursuant to Section 3.3 or if any Lender
defaults in its obligation to make a Loan or declines to approve an amendment or
waiver that is approved by the Required Lenders or otherwise becomes a
Defaulting Lender (any Lender so affected an “Affected Lender”), the Borrowers
may elect, if such amounts continue to be charged or such suspension is still
effective, to replace such Affected Lender as a Lender party to this Agreement,
provided that no Default or Event of Default shall have occurred and be
continuing at the time of such replacement, and provided further that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrowers and the Administrative Agent shall
agree, as of such date, to purchase for cash at par the Advances and other
Obligations under this Agreement and the other Loan Documents due to the
Affected Lender pursuant to an assignment substantially in the form of Exhibit C
and to become a Lender for all purposes under this Agreement and to assume all
obligations of the Affected Lender to be terminated as of such date and to
comply with the requirements of Section 12.3 applicable to assignments, and (ii)
the Borrowers shall pay to such Affected Lender in same day funds on the day of
such replacement all interest, fees and other amounts then accrued but unpaid to
such Affected Lender by the Borrowers hereunder to and including the date of
termination, including without limitation payments due to such Affected Lender
under Sections 3.1, 3.2, 3.4 and 3.5.

 

2.17.       Limitation of Interest.  The Borrowers, the Administrative Agent and
the Lenders intend to strictly comply with all applicable laws, including
applicable usury laws.  Accordingly, the provisions of this Section 2.17 shall
govern and control over every other provision of this Agreement or any other
Loan Document which conflicts or is inconsistent with this Section 2.17, even if
such provision declares that it controls.  As used in this Section 2.17, the
term “interest” includes the aggregate of all charges, fees, benefits or other
compensation which constitute interest under applicable law, provided that, to
the maximum extent permitted by applicable law, (a) any non-principal payment
shall be characterized as an expense or as compensation for something other than
the use, forbearance or detention of money and not as interest, and (b) all
interest at any time contracted for, reserved, charged or received shall be
amortized, prorated, allocated and spread, in equal parts during the full term
of this Agreement.  In no event shall any Borrower or any other Person be
obligated to pay, or any Lender have any right or privilege to

 

28

--------------------------------------------------------------------------------


 

reserve, receive or retain, (a) any interest in excess of the maximum amount of
nonusurious interest permitted under the applicable laws (if any) of the United
States or of any applicable state, or (b) total interest in excess of the amount
which such Lender could lawfully have contracted for, reserved, received,
retained or charged had the interest been calculated for the full term of this
Agreement at the Highest Lawful Rate.  On each day, if any, that the interest
rate (the “Stated Rate”) called for under this Agreement or any other Loan
Document exceeds the Highest Lawful Rate, the rate at which interest shall
accrue shall automatically be fixed by operation of this sentence at the Highest
Lawful Rate for that day, and shall remain fixed at the Highest Lawful Rate for
each day thereafter until the total amount of interest accrued equals the total
amount of interest which would have accrued if there were no such ceiling rate
as is imposed by this sentence.  Thereafter, interest shall accrue at the Stated
Rate unless and until the Stated Rate again exceeds the Highest Lawful Rate when
the provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate.  The daily interest rates to be used
in calculating interest at the Highest Lawful Rate shall be determined by
dividing the applicable Highest Lawful Rate per annum by the number of days in
the calendar year for which such calculation is being made.  None of the terms
and provisions contained in this Agreement or in any other Loan Document which
directly or indirectly relate to interest shall ever be construed without
reference to this Section 2.17, or be construed to create a contract to pay for
the use, forbearance or detention of money at an interest rate in excess of the
Highest Lawful Rate.  If the term of any Loan or any other Obligation
outstanding hereunder or under the other Loan Documents is shortened by reason
of acceleration of maturity as a result of any Event of Default or by any other
cause, or by reason of any required or permitted prepayment, and if for that (or
any other) reason any Lender at any time, including but not limited to, the
stated maturity, is owed or receives (and/or has received) interest in excess of
interest calculated at the Highest Lawful Rate, then and in any such event all
of any such excess interest shall be canceled automatically as of the date of
such acceleration, prepayment or other event which produces the excess, and, if
such excess interest has been paid to such Lender, it shall be credited pro
tanto against the then-outstanding principal balance of the Borrowers’
obligations to such Lender, effective as of the date or dates when the event
occurs which causes it to be excess interest, until such excess is exhausted or
all of such principal has been fully paid and satisfied, whichever occurs first,
and any remaining balance of such excess shall be promptly refunded to its
payor.

 

2.18.       Defaulting Lenders.

 

(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Required Lenders.

 

(ii)                                  Payments. The Administrative Agent shall
apply any payment of principal, interest, fees or other amounts received by it
from or for the account of a Defaulting Lender as the Administrative Agent may
determine in its discretion.

 

29

--------------------------------------------------------------------------------


 

(b)           Defaulting Lender Cure.  If the Borrowers and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with the Commitments, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

2.19.       Designation of Borrowing Subsidiaries.  The Parent may from time to
time request that a Material Domestic Subsidiary be added to this Agreement and
the other Loan Documents as an additional Borrower with the ability to request
and receive Loans from the Lenders (each, a “Borrowing Subsidiary”).  Each such
request shall be delivered in writing to the Administrative Agent and shall
specify the name of such Material Domestic Subsidiary, such Material Domestic
Subsidiary’s jurisdiction of organization, and the Business Day on which the
Parent would like such joinder to be given effect.  Such request shall be
delivered at least thirty (30) days (or such shorter period as may be approved
by the Administrative Agent in its sole discretion) prior to the date on which
the Parent wishes to join such Borrowing Subsidiary hereto, and shall be subject
to the consent of the Administrative Agent (not to be unreasonably withheld or
delayed).  The Administrative Agent, subsequent to its receipt of such request,
may ask the Parent for additional information related to the proposed Borrowing
Subsidiary in its reasonable discretion.  In order to join a Borrowing
Subsidiary hereto, the Parent shall cause the delivery or satisfaction of the
following to the Administrative Agent at least five (5) Business Days (or such
shorter period as may be approved by the Administrative Agent in its sole
discretion) prior to the date on which the Parent has requested that such
joinder be given effect: (i) a Borrowing Subsidiary Agreement executed by the
Parent, the applicable Borrowing Subsidiary and the Administrative Agent, in the
form of Exhibit I-1 hereto or otherwise in form and substance reasonably
acceptable to the Administrative Agent, pursuant to which such Borrowing
Subsidiary shall agree to be bound by the terms and conditions hereof and shall
be entitled to request and receive Loans hereunder, (ii) joinder agreements to
each of the Guaranty and the Security Agreement, (iii) each of the other
Collateral Documents that the Administrative Agent may request, (iv)
documentation evidencing the requisite changes to Section 5.12(ii) and (v) all
other conditions precedent set forth in Section 4.3.  The Administrative Agent
shall promptly provide a copy of such Borrowing Subsidiary Agreement to the
Lenders.  Upon satisfaction of the requirements set forth in this Section 2.19,
the applicable Borrowing Subsidiary shall for all purposes of this Agreement be
a party to this Agreement until the Parent shall have executed and delivered to
the Administrative Agent a Borrowing Subsidiary Termination with respect to such
Material Domestic Subsidiary, whereupon such Material Domestic Subsidiary shall
cease to be a Borrowing Subsidiary and a party to this Agreement.  Each Material
Domestic Subsidiary that is or becomes a Borrowing Subsidiary pursuant hereto
hereby irrevocably appoints the Parent as its agent for all purposes relevant to
this Agreement and each related document, including service of process.

 

30

--------------------------------------------------------------------------------


 

2.20.       Increase Option.  So long as the Borrowers’ Qualified Receivables
Transactions shall have terminated or will contemporaneously terminate and the
accounts or notes receivable thereunder have been pledged or will be
contemporaneously pledged as Collateral for the benefit of the Lenders pursuant
to Section 6.24, the Borrowers may from time to time elect to add senior secured
revolving loan commitments hereto, in each case in minimum increments of
$10,000,000 or such lower amount as the Borrowers and the Administrative Agent
agree upon, so long as, after giving effect thereto, the aggregate amount of all
such senior secured revolving loan commitments does not exceed $75,000,000 (such
additional senior secured revolving loan commitments, the “Additional
Commitments”).  The Borrowers may arrange for any such Additional Commitments to
be provided by one or more Lenders (each such Lender, an “Increasing Lender”),
or by one or more new banks, financial institutions or other entities that are
Eligible Assignees (each such new bank, financial institution or other entity,
an “Augmenting Lender”), to extend the Additional Commitments; provided that (i)
each Augmenting Lender and each Increasing Lender shall be subject to the
reasonable approval of the Borrowers and the Administrative Agent and (ii) (x)
in the case of an Increasing Lender, the Borrowers and such Increasing Lender
execute an agreement substantially in the form of Exhibit F hereto, and (y) in
the case of an Augmenting Lender, the Borrowers and such Augmenting Lender
execute an agreement substantially in the form of Exhibit G hereto.  No consent
of any Lender (other than the Lenders participating in the Additional
Commitments) shall be required for any Additional Commitment pursuant to this
Section 2.20.  Additional Commitments created pursuant to this Section 2.20
shall become effective on the date agreed by the Borrowers, the Administrative
Agent and the relevant Increasing Lenders or Augmenting Lenders, and the
Administrative Agent shall notify each Lender thereof.  Notwithstanding the
foregoing, no Additional Commitments (or any Lender’s Additional Commitment)
shall become effective under this section unless, (i) on the proposed date of
the effectiveness of such addition, (A) the conditions set forth in paragraphs
(a) and (b) of Section 4.2 shall be satisfied or waived by the Required Lenders
and the Administrative Agent shall have received a certificate to that effect
dated such date and executed by an Authorized Officer of the Parent and (B) the
Parent shall be in compliance (on a pro forma basis reasonably acceptable to the
Administrative Agent) with the covenants contained in Section 6.23 and (ii) the
Administrative Agent shall have received documents (A) consistent with those
delivered on the date hereof as to the corporate power and authority of each
Borrower to borrow hereunder after giving effect to such addition and (B) as it
may request to evidence termination of the Qualified Receivables Transactions
and the pledge of the accounts or notes receivable thereunder as Collateral for
the benefit of the Lenders pursuant to Section 6.24.  On the effective date of
any Additional Commitments, each relevant Increasing Lender and Augmenting
Lender shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other Lenders, as being required in order to cause, after giving
effect to such addition, each Lender’s portion of the outstanding revolving
loans of all the Increasing Lenders and Augmenting Lenders to equal its pro rata
share of such outstanding revolving loans.  Additional Commitments shall be
treated substantially the same as (and in any event no more favorably than) the
Loans hereunder.

 

Additional Commitments may be made hereunder pursuant to an amendment or
restatement (an “Additional Commitment Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, each
Increasing Lender, each Augmenting Lender and the Administrative Agent at the
time this Section 2.20 is exercised, and

 

31

--------------------------------------------------------------------------------


 

reflecting additional terms deemed standard and customary in the market at that
time for a revolving credit facility (including, without limitation, requisite
changes to Section 5.12(ii), a commitment fee or facility fee in respect of the
revolving commitments, letter of credit and swing line mechanics (including
related fees), and associated consent rights (such as, but not limited to,
letter of credit issuers having the ability to consent to Persons (including
Lenders) taking assignments of revolving commitments)).  The applicable interest
rate margins applicable to the Additional Commitments shall be determined by the
Borrowers and the Lenders thereunder; provided, that in the event the applicable
interest rate margin for any Additional Commitment is higher than the Applicable
Margin for the Loans by more than 50 basis points, then the Applicable Margin
for the Loans shall be increased to the extent necessary so that such Applicable
Margin is equal to the applicable interest rate margins for such Additional
Commitment minus 50 basis points; provided, further, that in determining the
applicable interest rate margins for the Additional Commitments and the Loans,
(i) customary arrangement or commitment fees payable to the Arranger (or its
Affiliates) in connection with the Loans or any Additional Commitment shall be
excluded, and (ii) if an Additional Commitment includes an interest rate floor
greater than the interest rate floor applicable to the Loans, such increased
amount shall be equated to the applicable interest rate margin for purposes of
determining whether an increase to the Applicable Margin for the Loans shall be
required, to the extent an increase in the interest rate floor for the Loans
would cause an increase in the interest rate then in effect thereunder, and in
such case the interest rate floor (but not the Applicable Margin) applicable to
the Loans shall be increased by such amount.  The Additional Commitment
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.20.  Nothing contained in this Section 2.20
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to provide Additional Commitments, at any time.

 

ARTICLE III

 

YIELD PROTECTION; TAXES

 

3.1.         Yield Protection.  If, after the date of this Agreement, there
occurs any adoption of or change in any law, governmental or quasi-governmental
rule, regulation, policy, guideline, interpretation, or directive (whether or
not having the force of law) or in the interpretation, promulgation,
implementation or administration thereof by any governmental or
quasi-Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, including, notwithstanding the
foregoing, all requests, rules, guidelines or directives (x) in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act or (y) promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Regulations and Supervisory Practices (or any successor or similar authority) or
the United States financial regulatory authorities, in each case of clauses (x)
and (y), regardless of the date enacted, adopted, issued, promulgated or
implemented, or compliance by any Lender or applicable Lending Installation with
any request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency (any of the foregoing, a “Change in
Law”) which:

 

32

--------------------------------------------------------------------------------


 

(a)           subjects any Lender or any applicable Lending Installation or the
Administrative Agent to any Taxes (other than with respect to (i) Indemnified
Taxes, (ii) Taxes described in clauses (ii) through (iv) of the definition of
Excluded Taxes, (iii) Connection Income Taxes and (iv) Other Taxes) on its
loans, loan principal, commitments, or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto, or

 

(b)           imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Advances), or

 

(c)           imposes any other condition (other than Taxes) the result of which
is to increase the cost to any Lender or any applicable Lending Installation of
making, funding or maintaining its Eurodollar Loans, or reduces any amount
receivable by any Lender or any applicable Lending Installation in connection
with its Eurodollar Loans, or requires any Lender or any applicable Lending
Installation to make any payment calculated by reference to the amount of
Eurodollar Loans or participations therein held or interest received by it, by
an amount deemed material by such Lender as the case may be,

 

and the result of any of the foregoing is to increase the cost to such Person of
making or maintaining its Loans or Commitment or to reduce the amount received
by such Person in connection with such Loans or Commitment, then, within fifteen
(15) days after demand by such Person, the Borrowers shall pay such Person, as
the case may be, such additional amount or amounts as will compensate such
Person for such increased cost or reduction in amount received; provided that
such demand is made within 270 days after the occurrence of any such Change in
Law.

 

3.2.         Changes in Capital Adequacy Regulations.  If a Lender determines
the amount of capital or liquidity required or expected to be maintained by such
Lender, any Lending Installation of such Lender, or any corporation or holding
company controlling such Lender is increased as a result of (i) a Change in Law
or (ii) any change after the date of this Agreement in the Risk-Based Capital
Guidelines, then, within fifteen (15) days of demand by such Lender, the
Borrowers shall pay such Lender the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital or
liquidity which such Lender determines is attributable to this Agreement, its
Outstanding Credit Exposure or its Commitment to make Loans hereunder (after
taking into account such Lender’s policies as to capital adequacy or liquidity),
in each case that is attributable to such Change in Law or change in the
Risk-Based Capital Guidelines, as applicable; provided that such demand is made
within 270 days after the occurrence of any such Change in Law or change in
Risk-Based Capital Guidelines, as applicable.

 

3.3.         Availability of Types of Advances; Adequacy of Interest Rate.  If
the Administrative Agent or the Required Lenders determine that deposits of a
type and maturity appropriate to match fund Eurodollar Advances are not
available to such Lenders in the relevant market or the Administrative Agent, in
consultation with the Lenders, determines that the interest

 

33

--------------------------------------------------------------------------------

 


 

rate applicable to Eurodollar Advances is not ascertainable or does not
adequately and fairly reflect the cost of making or maintaining Eurodollar
Advances, then the Administrative Agent shall suspend the availability of
Eurodollar Advances and require any affected Eurodollar Advances to be repaid or
converted to Base Rate Advances, subject to the payment of any funding
indemnification amounts required by Section 3.4.

 

3.4.         Funding Indemnification.  If (a) any payment of a Eurodollar
Advance occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment or otherwise, (b) a
Eurodollar Advance is not made on the date specified by a Borrower for any
reason other than default by the Lenders, (c) a Eurodollar Loan is converted
other than on the last day of the Interest Period applicable thereto, (d) any
Borrower fails to borrow, convert, continue or prepay any Eurodollar Loan on the
date specified in any notice delivered pursuant hereto, or (e) any Eurodollar
Loan is assigned other than on the last day of the Interest Period applicable
thereto as a result of a request by a Borrower pursuant to Section 2.16, the
Borrowers will jointly and severally indemnify each Lender for such Lender’s
costs, expenses and Interest Differential (as reasonably determined by such
Lender in good faith) incurred as a result of such prepayment.  The term
“Interest Differential” shall mean that sum equal to the greater of zero or the
financial loss incurred by the Lender resulting from prepayment, calculated as
the difference between the amount of interest such Lender would have earned
(from the investments in money markets as of the Borrowing Date of such Advance)
had prepayment not occurred and the interest such Lender will actually earn
(from like investments in money markets as of the date of prepayment) as a
result of the redeployment of funds from the prepayment.  Because of the
short-term nature of this facility, Borrowers agree that Interest Differential
shall not be discounted to its present value.

 

3.5.         Taxes.

 

(a)           Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law.  If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment, then the applicable withholding agent shall be entitled to make
such deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax or Other Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings of Indemnified Tax or Other Tax applicable to additional sums
payable under this Section 3.5) the applicable Lender or the Administrative
Agent receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

 

(b)           The Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(c)           The Loan Parties shall jointly and severally indemnify the Lender
or the Administrative Agent, within fifteen (15) days after demand therefor, for
the full amount of any

 

34

--------------------------------------------------------------------------------


 

Indemnified Taxes and Other Taxes (including Indemnified Taxes and Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
3.5) payable or paid by such Lender or the Administrative Agent or required to
be withheld or deducted from a payment to such Lender or the Administrative
Agent and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes and Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrowers by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(d)           Each Lender shall severally indemnify the Administrative Agent,
within fifteen (15) days after demand therefor, for (i) any Indemnified Taxes
and Other Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and Other Taxes and without limiting the obligation of the
Loan Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 12.2(c) relating to the maintenance of a
Participant Register, and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

(e)           As soon as practicable after any payment of Taxes by any Loan
Party to a Governmental Authority pursuant to this Section 3.5, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(f)            (i) Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.5(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to

 

35

--------------------------------------------------------------------------------


 

any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii) Without limiting the generality of the foregoing,

 

(A) any Lender that is a United States Person for U.S. federal income Tax
purposes shall deliver to the Borrowers and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax;

 

(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

 

(i)  in the case of a Non-U.S. Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such Tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such Tax treaty;

 

(ii)  executed originals of IRS Form W-8ECI;

 

(iii) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of a Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (y) executed
originals of IRS Form W-8BEN; or

 

(iv) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8IMY or IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable.

 

(C)  any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly

 

36

--------------------------------------------------------------------------------


 

completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrowers or the Administrative Agent to
determine the withholding or deduction required to be made; and

 

(D) if a payment made to a Lender or Administrative Agent under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender or Administrative Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or Administrative Agent shall
deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender or Administrative Agent has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)          Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrowers and
the Administrative Agent in writing of its legal inability to do so.

 

(g)           If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.5 (including by the payment of additional
amounts pursuant to this Section 3.5), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(h)           Each party’s obligations under this Section 3.5 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

37

--------------------------------------------------------------------------------


 

3.6.         Selection of Lending Installation; Mitigation Obligations; Lender
Statements; Survival of Indemnity.  To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurodollar Loans to reduce any liability of the Borrowers to such Lender under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurodollar Advances
under Section 3.3, so long as such designation is not, in the judgment of such
Lender, disadvantageous to such Lender.  Each Lender shall deliver a written
statement of such Lender to the Borrowers (with a copy to the Administrative
Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5.  Such
written statement shall set forth in reasonable detail the calculations upon
which such Lender determined such amount and shall be final, conclusive and
binding on the Borrowers in the absence of manifest error.  Determination of
amounts payable under such Sections in connection with a Eurodollar Loan shall
be calculated as though each Lender funded its Eurodollar Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the Eurodollar Rate applicable to such Loan,
whether in fact that is the case or not.  Unless otherwise provided herein, the
amount specified in the written statement of any Lender shall be payable on
demand after receipt by the Borrowers of such written statement.  The
obligations of the Borrowers under Sections 3.1, 3.2, 3.4 and 3.5 shall survive
payment of the Obligations and termination of this Agreement.

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

4.1.         Effective Date.  The Lenders shall not be required to make the
initial Credit Extension hereunder unless each of the following conditions is
satisfied:

 

(a)           The Administrative Agent shall have received executed counterparts
of each of this Agreement, the Security Agreement and the Guaranty.

 

(b)           The Administrative Agent shall have received a certificate, signed
by the chief financial officer of the Parent, stating that on the date of the
initial Credit Extension (1) no Default or Event of Default has occurred and is
continuing and (2) the representations and warranties contained in Article V are
(x) with respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects as of such date, except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all respects on and as of such earlier date and (y) with respect
to any representations or warranties that do not contain a materiality
qualifier, true and correct in all material respects as of such date, except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date.

 

(c)           The Administrative Agent shall have received a written opinion of
the Loan Parties’ counsel (which may include local counsel and in-house counsel)
with respect to each of the Loan Parties and FastCat, addressed to the Lenders
and in form and substance acceptable to the Administrative Agent.

 

38

--------------------------------------------------------------------------------


 

(d)           The Administrative Agent shall have received any Notes requested
by a Lender pursuant to Section 2.10 payable to each such requesting Lender.

 

(e)           The Administrative Agent shall have received such documents and
certificates relating to the organization, existence and good standing of each
initial Loan Party, the authorization of the transactions contemplated hereby
and any other legal matters relating to such Loan Parties, the Loan Documents or
the transactions contemplated hereby, all in form and substance satisfactory to
the Administrative Agent and its counsel and as further described in the List of
Closing Documents.

 

(f)            The Administrative Agent shall have received all reasonable and
documented fees and other amounts due and payable on or prior to the date
hereof, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrowers
hereunder.

 

(g)           There shall not have occurred a material adverse change in the
business, Property, financial condition or results of operations of the Parent
and its Subsidiaries, taken as a whole, or FastCat and its Subsidiaries, taken
as a whole, in each case since March 31, 2012.

 

(h)           The Administrative Agent shall have received evidence of all
governmental, equity holder, corporate and third party consents and approvals
necessary in connection with the contemplated financing and the FastCat
Acquisition (including Hart-Scott-Rodino clearance and all necessary approvals
from the board of directors and shareholders of Panther, in each case as
required with respect to the FastCat Acquisition) and all applicable waiting
periods shall have expired without any action being taken by any authority that
would be reasonably likely to restrain, prevent or impose any material adverse
conditions on the Parent and its Subsidiaries, taken as a whole, or FastCat,
taken as a whole, and no law or regulation shall be applicable which in the
reasonable judgment of the Administrative Agent could have such effect.

 

(i)            No action, suit, investigation or proceeding is pending or, to
the knowledge of any Borrower or any Subsidiary, threatened in any court or
before any arbitrator or Governmental Authority that would reasonably be
expected to result in a Material Adverse Effect.

 

(j)            The Administrative Agent shall have received:  (i) pro forma
financial statements giving effect to the FastCat Acquisition and the initial
Credit Extensions contemplated hereby, which demonstrate, in the Administrative
Agent’s reasonable judgment, together with all other information then available
to the Administrative Agent, that the Borrowers can repay their debts and
satisfy their other obligations as and when they become due, and can comply with
the financial covenants set forth in Section 6.23, (ii) such information as the
Administrative Agent may reasonably request to confirm the tax, legal, and
business assumptions made in such pro forma financial statements, (iii)
unaudited consolidated financial statements of the Parent and its Subsidiaries
for the fiscal quarter ended March 31, 2012, and (iv) audited consolidated
financial statements of the Parent and its Subsidiaries for the fiscal years
ended 2009, 2010 and 2011.

 

39

--------------------------------------------------------------------------------


 

(k)           The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where the initial Loan Parties
are organized, and each such search shall reveal no Liens on any of the assets
of the Loan Parties except for Liens permitted by Section 6.16 or discharged on
or prior to the date hereof pursuant to a pay-off letter or other documentation
satisfactory to the Administrative Agent.

 

(l)            UCC financing statements naming each initial Loan Party, as
debtor, and the Administrative Agent, as secured party, shall be in proper form
for filing.

 

(m)          Mortgages for each of the five (5) real properties not subject to
Section 6.25 which have been agreed by the Administrative Agent and the Parent
as of the Effective Date to be subject at all times to a perfected Lien in favor
of the Administrative Agent shall be in proper form for recordation or
registration, as applicable, together with all Mortgage Instruments with respect
to such properties described in the section entitled “Mortgage and Other Real
Property-Related Deliveries” in the List of Closing Documents.

 

(n)           (i) The final terms and conditions of each aspect of the FastCat
Acquisition, including, without limitation, all tax aspects thereof, shall be
consistent in all material respects with the written description thereof
received from the Parent in April 2012 and shall be satisfactory to the
Administrative Agent, (ii) the Purchase Agreement and all other agreements,
instruments and documents relating to the FastCat Acquisition shall be
satisfactory to the Administrative Agent and the Lenders and shall provide for a
maximum acquisition consideration of $180,000,000 plus (A) any working capital,
net asset, and cash/debt adjustments provided for under the Purchase Agreement
and (B) transaction costs, and (iii) the Parent will deliver to the
Administrative Agent a certificate signed by an Authorized Officer confirming
(A) that there have been no modifications to the Purchase Agreement which are
adverse to the Lenders, (B) attaching a certified copy of the Purchase Agreement
and all amendments, modifications, supplements and attachments thereto, and (C)
confirming that the FastCat Acquisition has been, or will be, substantially
contemporaneously with the making of the initial Loan hereunder, consummated in
accordance with the terms of the Purchase Agreement and in compliance with
applicable law and regulatory approvals.

 

(o)           The Administrative Agent shall have received evidence of insurance
coverage in compliance with the terms of Sections 5.18 and 6.6.

 

(p)           There shall exist no Default or Event of Default, nor would a
Default or Event of Default result from the consummation of the FastCat
Acquisition or the initial Credit Extension.

 

(q)           The Administrative Agent shall have received a certificate, signed
by an Authorized Officer of the Parent, stating that as of the Effective Date
(after giving effect to the FastCat Acquisition), the Parent and its
Subsidiaries, on a consolidated basis, are Solvent.

 

(r)            The Administrative Agent shall have received all documentation
and other information reasonably requested by it under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, with respect to each of the Borrowers, FastCat, and their respective
Subsidiaries.

 

40

--------------------------------------------------------------------------------


 

(s)            The Administrative Agent shall have received evidence
satisfactory to it that any credit facility currently in effect for any FastCat
entity (other than the facility evidenced by this Agreement) shall have been
terminated and cancelled and all Indebtedness thereunder shall have been fully
repaid (including to the extent being so repaid with the initial Loans) and any
and all Liens thereunder shall have been terminated and released concurrent with
being so repaid (including with the initial Loans).

 

4.2.         Each Credit Extension.  The Lenders shall not be required to make
any Credit Extension unless on the applicable Borrowing Date:

 

(a)           There exists no Default or Event of Default, nor would a Default
or Event of Default result from such Credit Extension.

 

(b)           The representations and warranties contained in Article V are (x)
with respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects as of such Borrowing Date, except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all respects on and as of such earlier date and (y) with respect
to any representations or warranties that do not contain a materiality
qualifier, true and correct in all material respects as of such Borrowing Date,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects on and as of such earlier
date.

 

Each Borrowing Notice with respect to each such Credit Extension shall
constitute a representation and warranty by the Borrowers that the conditions
contained in Sections 4.2(a) and (b) have been satisfied.

 

4.3.         Designation of a Borrowing Subsidiary.  The designation of a
Material Domestic Subsidiary as a Borrowing Subsidiary pursuant to Section 2.19
is subject to the condition precedent that the Parent or such proposed Borrowing
Subsidiary shall have furnished or caused to be furnished to the Administrative
Agent:

 

(a)           Executed counterparts of each of the Borrowing Subsidiary
Agreement, a joinder to the Guaranty, a joinder to the Security Agreement and
each other Collateral Document that the Administrative Agent may request;

 

(b)           Copies, certified by the secretary or assistant secretary of such
Material Domestic Subsidiary, of resolutions of its board of directors or other
applicable governing body (and resolutions of other bodies, if any are deemed
necessary by the Administrative Agent) approving the Borrowing Subsidiary
Agreement and any other Loan Documents to which such Material Domestic
Subsidiary is becoming a party and such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of such Material Domestic Subsidiary;

 

(c)           An incumbency certificate, executed by the secretary or assistant
secretary of such Material Domestic Subsidiary, which shall identify by name and
title and bear the signature of the officers of such Material Domestic
Subsidiary authorized to request Advances hereunder and sign the Borrowing
Subsidiary Agreement and the other Loan Documents to

 

41

--------------------------------------------------------------------------------


 

which such Material Domestic Subsidiary is becoming a party, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by the Parent or such Material Domestic
Subsidiary;

 

(d)           If requested by the Administrative Agent, opinions of counsel to
such Material Domestic Subsidiary, in form and substance reasonably satisfactory
to the Administrative Agent and its counsel, with respect to the laws of its
jurisdiction of organization, creation and perfection of security interests, and
such other matters as are reasonably requested by the Administrative Agent or
its counsel and addressed to the Administrative Agent and the Lenders;

 

(e)           To the extent requested by any Lender, Notes for each Lender, and
any other instruments and documents reasonably requested by the Administrative
Agent; and

 

(f)            All documentation and other information reasonably requested by
the Lenders or the Administrative Agent under applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Each of the Borrowers, jointly and severally, represents and warrants to the
Lenders that:

 

5.1.         Existence and Standing.  Each Borrower and each Subsidiary is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or formed, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite corporate, partnership or limited liability company authority
to conduct its business (i) in its jurisdiction of formation and (ii) in each
other jurisdiction in which its business is conducted, solely with respect to
this clause (ii), except as would not reasonably be expected to result in a
Material Adverse Effect.

 

5.2.         Authorization and Validity.  Each Loan Party has the power and
authority and legal right to execute and deliver the Loan Documents to which it
is a party and to perform its obligations thereunder.  The execution and
delivery by each Loan Party of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
corporate, partnership or limited liability company proceedings, and the Loan
Documents to which each Loan Party is a party constitute legal, valid and
binding obligations of such Loan Party enforceable against such Loan Party in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

 

5.3.         No Conflict; Government Consent.  Neither the execution and
delivery by each Borrower of the Loan Documents to which it is a party, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Borrowers or any
Subsidiaries or (ii) any Borrower’s or any Subsidiary’s articles or certificate
of incorporation,

 

42

--------------------------------------------------------------------------------


 

partnership agreement, certificate of partnership, articles or certificate of
organization, by-laws, or operating or other management agreement, as the case
may be, or (iii) the provisions of any indenture, instrument or agreement to
which any Borrower or any Subsidiary is a party or is subject, or by which it,
or its Property, is bound, or conflict with or constitute a default thereunder,
or result in, or require, the creation or imposition of any Lien in, of or on
the Property of a Borrower or a Subsidiary pursuant to the terms of any such
indenture, instrument or agreement.  No order, consent, adjudication, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of any governmental or public
body or authority, or any subdivision thereof, which has not been obtained by a
Borrower or any Subsidiary, is required to be obtained by a Borrower or any
Subsidiary in connection with the execution and delivery of the Loan Documents,
the borrowings under this Agreement, the payment and performance by any Borrower
of the Obligations or the legality, validity, binding effect or enforceability
of any of the Loan Documents.

 

5.4.         Financial Statements.  The December 31, 2011 audited consolidated
financial statements of the Parent and its Subsidiaries (prior to the Effective
Date), and their unaudited financial statements dated as of March 31, 2012,
heretofore delivered to the Lenders were prepared in accordance with GAAP in
effect on the date such statements were prepared (except that such financial
statements do not include footnotes and are subject to audit adjustments) and
fairly present in all material respects the consolidated financial condition and
operations of Parent and its Subsidiaries (prior to the Effective Date) at such
date and the consolidated results of their operations for the period then ended.

 

5.5.         Material Adverse Change.  Since March 31, 2012, there has been no
change in the business, Property, financial condition or results of operations
of the Borrowers and their Subsidiaries, taken as a whole, which could
reasonably be expected to have a Material Adverse Effect.

 

5.6.         Taxes.  The Borrowers and their Subsidiaries have filed all United
States federal and state income Tax returns and all other material Tax returns
which are required to be filed by them and have paid all United States federal
and state income Taxes and all other material Taxes due from the Borrowers and
their Subsidiaries, including, without limitation, pursuant to any assessment
received by any Borrower or any Subsidiary, except (a) such Taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
provided in accordance with GAAP and as to which no Lien exists and (b) such
Taxes for which the failure to pay could not reasonably be expected to result in
a Material Adverse Effect.  No Tax Liens have been filed and no claims are being
asserted with respect to any such Taxes.  The charges, accruals and reserves on
the books of the Borrowers and their Subsidiaries in respect of any Taxes or
other governmental charges are adequate.

 

5.7.         Litigation and Contingent Obligations.  There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting any
Borrower or any Subsidiary which could reasonably be expected to have a Material
Adverse Effect.  Other than any liability incident to any litigation,
arbitration or proceeding which could not reasonably be expected to have a
Material Adverse Effect, no Borrower has any material Contingent Obligations not
provided for or disclosed in the financial statements referred to in Section
5.4.

 

43

--------------------------------------------------------------------------------

 


 

5.8.         Subsidiaries.  Schedule 5.8 contains an accurate list of all
Subsidiaries of each Borrower as of the date of this Agreement, setting forth
their respective jurisdictions of organization and the percentage of their
respective capital stock or other ownership interests owned by the relevant
Borrower or other Subsidiaries.  All of the issued and outstanding shares of
capital stock or other ownership interests of such Subsidiaries have been (to
the extent such concepts are relevant with respect to such ownership interests)
duly authorized and issued and are fully paid and non-assessable.

 

5.9.         ERISA.  With respect to each Plan, the Borrowers and all ERISA
Affiliates have paid all required minimum contributions and installments on or
before the due dates provided under Section 430(j) of the Code and could not
reasonably be subject to a lien under Section 430(k) of the Code or Title IV of
ERISA.  Neither any Borrower nor any ERISA Affiliate has filed, pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA, an application for a
waiver of the minimum funding standard.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.

 

5.10.       Accuracy of Information.  No written information, exhibit or report
furnished by any Borrower or any Subsidiary to the Administrative Agent or to
any Lender in connection with the negotiation of, or compliance with, the Loan
Documents contained any material misstatement of fact or omitted to state a
material fact necessary to make the statements contained therein not misleading.

 

5.11.       Regulation U.  Margin stock (as defined in Regulation U) constitutes
less than 25% of the value of those assets of the Borrowers and their
Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.

 

5.12.       Material Agreements.  Neither any Borrower nor any Subsidiary is a
party to any agreement or instrument or subject to any charter or other
corporate restriction which could reasonably be expected to have a Material
Adverse Effect.  Neither any Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect or (ii) as of the
Effective Date, any agreement or instrument evidencing or governing Indebtedness
in excess of $1,000,000.

 

5.13.       Compliance With Laws.  The Borrowers and their Subsidiaries are in
compliance in all material respects with all applicable statutes, rules,
regulations, orders and restrictions of any domestic or foreign government or
any instrumentality or agency thereof having jurisdiction over the conduct of
their respective businesses or the ownership of their respective Property;
except, solely with respect to traffic laws, as could not reasonably be expected
to result in a Material Adverse Effect.

 

5.14.       Ownership of Properties.  Except as set forth on Schedule 5.14, on
the date of this Agreement, the Borrowers and their Subsidiaries will have
defensible title, free of all Liens other than those permitted by Section 6.16,
to all of the Property and assets reflected in the Parent’s most recent
consolidated financial statements provided to the Administrative Agent as owned
by

 

44

--------------------------------------------------------------------------------


 

the Borrowers and their Subsidiaries other than as may have been disposed of in
a manner permitted by Section 6.13(a).

 

5.15.       Plan Assets; Prohibited Transactions.  No Borrower is an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the making of Credit Extensions
hereunder gives rise to a prohibited transaction within the meaning of Section
406 of ERISA or Section 4975 of the Code.

 

5.16.       Environmental Matters.  Each Borrower’s Property and operations and
those of its Subsidiaries are in material compliance with applicable
Environmental Laws and no Borrower or Subsidiary thereof is subject to any
liability under Environmental Laws, except for such noncompliance or liability
that individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.  Neither any Borrower nor any Subsidiary has received,
to the Parent’s knowledge, any notice to the effect that its Property and/or
operations are not in material compliance with any of the requirements of
applicable Environmental Laws or are the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any Hazardous Materials, which non-compliance or remedial action
could reasonably be expected to have a Material Adverse Effect.

 

5.17.       Investment Company Act.  Neither any Borrower nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

 

5.18.       Insurance.  Each Borrower maintains, and has caused each Subsidiary
to maintain, with financially sound and reputable insurance companies, insurance
(including, without limitation, liability insurance) in such amounts, subject to
such deductibles and self-insurance retentions and covering such Property and
risks as are consistent with sound business practice.

 

5.19.       Subordinated Indebtedness.  The Secured Obligations constitute
senior Indebtedness which is entitled to the benefits of the subordination
provisions of all outstanding Subordinated Indebtedness.

 

5.20.       Solvency.

 

(a)           Immediately after the consummation of the transactions to occur on
the date hereof and immediately following the making of each Credit Extension,
if any, made on the date hereof and after giving effect to the application of
the proceeds of such Credit Extensions, the Parent and its Subsidiaries, on a
consolidated basis, will be Solvent.

 

(b)           No Borrower intends to, or intends to permit any of its
Subsidiaries to, and no Borrower believes that it or any of its Subsidiaries
will, incur debts beyond its ability to pay such debts as they mature, taking
into account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.

 

5.21.       No Default.  No Default or Event of Default has occurred and is
continuing.

 

45

--------------------------------------------------------------------------------


 

ARTICLE VI

 

COVENANTS

 

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 

6.1.         Financial Reporting.  The Parent will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Administrative Agent:

 

(a)           Within 90 days after the close of each of its fiscal years, an
unqualified (except for qualifications relating to changes in accounting
principles or practices reflecting changes in GAAP) audit report, with no going
concern modifier, certified by nationally recognized independent certified
public accountants, or other certified public accountants acceptable to the
Required Lenders, prepared in accordance with GAAP on a consolidated basis for
itself and its Subsidiaries, including balance sheets as of the end of such
period, related profit and loss and reconciliation of surplus statements, and a
statement of cash flows, accompanied by (a) any final management letter prepared
by said accountants and (b) if available, a certificate of said accountants
that, in the course of their examination necessary for their certification of
the foregoing, they have obtained no knowledge of any Default or Event of
Default with respect to the financial covenants set forth in Section 6.23, or
if, in the opinion of such accountants, any such financial covenant Default or
Event of Default shall exist, stating the nature and status thereof.

 

(b)           Within 45 days after the close of the first three (3) quarterly
periods of each of its fiscal years, for itself and its Subsidiaries,
consolidated unaudited balance sheets as at the close of each such period and
consolidated profit and loss and reconciliation of surplus statements (including
sufficient detail for independent calculation of the financial covenants set
forth in Section 6.23) and a statement of cash flows for the period from the
beginning of such fiscal year to the end of such quarter, all certified by the
chief financial officer of Parent.

 

(c)           As soon as available, but in any event within 90 days after the
beginning of each fiscal year of the Parent, a copy of the plan and forecast
(including a projected consolidated balance sheet, income statement and cash
flow statement) of the Parent for such fiscal year.

 

(d)           Together with the financial statements required under Sections
6.1(a) and (b), a compliance certificate in substantially the form of Exhibit B
signed on behalf of the Parent by its chief financial officer or treasurer
showing the calculations necessary to determine compliance with this Agreement
and stating that no Default or Event of Default exists, or if any Default or
Event of Default exists, stating the nature and status thereof.

 

(e)           Promptly upon the furnishing thereof to the shareholders of any
Borrower, copies of all financial statements, reports and proxy statements so
furnished.

 

46

--------------------------------------------------------------------------------


 

(f)            Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports and proxy
statements which any Borrower or any Subsidiary files with the SEC.

 

(g)           Such other information (including non-financial information and
environmental reports) as the Administrative Agent or any Lender may from time
to time reasonably request.

 

If any information which is required to be furnished to the Lenders under this
Section 6.1 is required by law or regulation to be filed by a Borrower with a
government body on an earlier date, and is so filed on an earlier date, then the
information required hereunder shall be furnished to the Lenders at such earlier
date so filed.

 

The Borrowers shall ensure that the Administrative Agent receives notice of the
filing of any financial statement or other information required to be furnished
pursuant to Sections 6.1(a), (b), (e) or (f).  Such filings shall be deemed to
have been furnished on the date on which the Administrative Agent receives
notice that the Parent has filed such financial statement or information with
the SEC or it is available on the Parent’s website or the EDGAR website on the
Internet at www.sec.gov or any successor government website that is freely and
readily available to the Administrative Agent and the Lenders without charge. 
Notwithstanding the foregoing, the Borrowers shall deliver paper copies of any
such financial statement or information to the Administrative Agent if the
Administrative Agent reasonably requests the Borrowers to furnish such paper
copies until written notice to cease delivering such paper copies is given by
the Administrative Agent.

 

6.2.         Use of Proceeds.  The Borrowers will, and will cause each
Subsidiary to, use the proceeds of the Credit Extensions (i) to pay the purchase
price for the FastCat Acquisition, and to pay the fees, costs and expenses
arising in connection therewith and with this Agreement, (ii) for working
capital, Capital Expenditures, share repurchases and other lawful corporate
purposes and (iii) to refinance Indebtedness of FastCat existing on the
Effective Date.  The Borrowers will not, nor will they permit any Subsidiary to,
use any of the proceeds of the Advances to purchase or carry any “margin stock”
(as defined in Regulation U) in violation of applicable law or Section 5.11.

 

6.3.         Notice of Material Events.  The Borrowers will, and will cause each
Subsidiary to, give notice in writing to the Administrative Agent:

 

(a)           Immediately, and in any event within one (1) Business Day after an
Authorized Officer of any Borrower obtains knowledge thereof, of the occurrence
of any Default or Event of Default; and

 

(b)           Promptly, and in any event within three (3) Business Days after an
Authorized Officer of any Borrower obtains knowledge thereof, of the occurrence
of:

 

(i)                                     the filing or commencement of any
action, suit or proceeding by or before any arbitrator or Governmental Authority
(including pursuant to any applicable Environmental Laws) against or affecting
any Borrower or any Subsidiary that, if

 

47

--------------------------------------------------------------------------------


 

adversely determined, would reasonably be expected to result in a Material
Adverse Effect;

 

(ii)                                  with respect to a Plan, (A) any failure of
any Borrower or any ERISA Affiliate to pay all required minimum contributions
and installments on or before the due dates provided under Section 430(j) of the
Code, except as could not reasonably be expected to result in a Material Adverse
Effect, or (B) the filing by any Borrower or any ERISA Affiliate pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA, of an application for a
waiver of the minimum funding standard;

 

(iii)                               the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, would
reasonably be expected to result in a Material Adverse Effect;

 

(iv)                              any material change in accounting policies of,
or financial reporting practices by, any Borrower or any Subsidiary; and

 

(v)                                 any other development, financial or
otherwise, which would reasonably be expected to have a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
an officer of the relevant Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

6.4.         Conduct of Business.  The Borrowers will, and will cause each
Subsidiary to, carry on and conduct their business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted and do all things necessary to (i) remain duly incorporated or
organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a domestic corporation, partnership or limited
liability company in its jurisdiction of incorporation or organization, as the
case may be, and (ii) maintain all requisite corporate, partnership or limited
liability company authority to conduct its business in each jurisdiction in
which its business is conducted.

 

6.5.         Taxes.  The Borrowers will, and will cause each Subsidiary to,
timely file complete and correct United States federal and applicable material
foreign, state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except (i) those which are being contested in good faith by
appropriate proceedings, with respect to which adequate reserves have been set
aside in accordance with GAAP and (ii) those for which the failure to pay could
not reasonably be expected to result in a Material Adverse Effect.

 

6.6.         Insurance.  The Borrowers will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies, insurance
(including, without limitation, liability insurance) in such amounts, subject to
such deductibles and self-insurance retentions and covering such Property and
risks as are consistent with sound business practice, and the Borrowers will
furnish to any Lender upon request full information as to the insurance
carried.  The Administrative Agent shall be named as lender loss payee and/or
additional insured with

 

48

--------------------------------------------------------------------------------


 

respect to any such insurance providing coverage in respect of any Collateral,
and each provider of any such insurance shall agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to the
Administrative Agent, that it will give the Administrative Agent thirty (30)
days prior written notice before any such policy or policies shall be canceled. 
The Borrowers shall notify the Administrative Agent in writing, promptly after
any Authorized Officer’s awareness thereof, if (i) any such policy or policies
shall be materially altered in a manner adverse to the Administrative Agent
and/or the Lenders or (ii) the amount of coverage thereunder shall be reduced.

 

6.7.         Compliance with Laws and Material Contractual Obligations.  The
Borrowers will, and will cause each Subsidiary to, (i) comply in all material
respects with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject including, without
limitation, all Environmental Laws; except, solely with respect to traffic laws,
as would not reasonably be expected to result in a Material Adverse Effect and
(ii) perform its obligations under agreements to which it is a party, unless the
failure to so perform would not reasonably be expected to result in a Material
Adverse Effect.

 

6.8.         Maintenance of Properties.  The Borrowers will, and will cause each
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, ordinary wear and tear
excepted and make all necessary and proper repairs, renewals and replacements so
that its business carried on in connection therewith may be properly conducted
at all times, unless the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.

 

6.9.         Books and Records; Inspection.  The Borrowers will, and will cause
each Subsidiary to, keep proper books of record and account in which full, true
and correct entries in all material respects are made of all dealings and
transactions in relation to its business and activities.  The Borrowers will,
and will cause each Subsidiary to, permit the Administrative Agent, by its
representatives and agents, to inspect any of the Property, books and financial
records of each Borrower and each Subsidiary, to examine and make copies of the
books of accounts and other financial records of each Borrower and each
Subsidiary, and to discuss the affairs, finances and accounts of each Borrower
and each Subsidiary with, and to be advised as to the same by, their respective
officers at such reasonable times and intervals as the Administrative Agent may
designate; provided, however, that only two such inspections and examinations
may be conducted at the Borrowers’ expense in any fiscal year, unless an Event
of Default has occurred and is continuing, in which case the Administrative
Agent, any of its respective representatives or independent contractors, and any
Lender shall not be so limited.

 

6.10.       Payment of Obligations.  The Borrowers will, and will cause each of
their Subsidiaries to, pay their respective obligations, including Tax
liabilities, that, if not paid, would reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, and (b) the relevant Borrower or the relevant
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP.

 

6.11.       Indebtedness.  The Borrowers will not, nor will they permit any of
their Subsidiaries to, create, incur or suffer to exist any Indebtedness,
except:

 

49

--------------------------------------------------------------------------------


 

(a)           The Loans.

 

(b)           Indebtedness existing on the date hereof and described in Schedule
6.11 and any renewal, extension or refinancing of such Indebtedness that does
not increase the principal amount thereof in excess of accrued interest then
owing.

 

(c)           Indebtedness arising under non-speculative Rate Management
Transactions.

 

(d)           Receivables Transaction Attributed Indebtedness not to exceed the
principal amount of $100,000,000, any performance guaranties directly related
thereto, and any notes owing from (i) special-purpose entities to any
Subsidiaries of the Parent or (ii) any Subsidiary of the Parent to any other
Subsidiary of the Parent, in each case that have sold or conveyed accounts
receivable to such special-purpose entities or such Subsidiary, as applicable,
which such notes are subordinated to the indebtedness owing to any financial
institution or investor providing financing for Qualified Receivables
Transactions.

 

(e)           Subordinated Indebtedness permitted pursuant to Section 6.19.

 

(f)            Notes Payable and Capitalized Lease Obligations, provided that
the aggregate principal amount of such Indebtedness does not exceed $125,000,000
at any time outstanding.

 

(g)           Indebtedness of any Loan Party to any other Loan Party.

 

(h)           Unsecured Indebtedness of any Borrower to any non-Guarantor and
any Guarantor to any non-Guarantor, provided that in each case, the payment of
such Indebtedness shall be subordinated to payment of the Secured Obligations to
the written satisfaction of the Required Lenders and the Administrative Agent.

 

(i)            Unsecured Indebtedness of any non-Guarantor to any Borrower or
any Guarantor, provided that the aggregate amount of such Indebtedness, taken
together with the Investments permitted under Section 6.14(i), does not exceed
$10,000,000 at any time outstanding.

 

(j)            Indebtedness not otherwise permitted in clauses (a) through (i)
above, provided that the aggregate principal amount of such other Indebtedness
does not exceed $50,000,000 at any time outstanding.

 

6.12.       Merger.  The Borrowers will not, nor will they permit any of their
Subsidiaries to, merge or consolidate with or into any other Person, or permit
any other Person to merge into or consolidate with any of them, or liquidate or
dissolve, except that (i) any Subsidiary of a Borrower may merge, liquidate or
dissolve into any Borrower or a Wholly-Owned Subsidiary of any Borrower that is
a Domestic Subsidiary, (ii) any Guarantor may merge, liquidate or dissolve into
any other Guarantor or into any Borrower (iii) any Subsidiary of a Borrower that
is not a Guarantor may merge, liquidate or dissolve into any Borrower or any
Guarantor and (iv) any Borrower and any Subsidiary of a Borrower may merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with such Borrower or

 

50

--------------------------------------------------------------------------------


 

Subsidiary, in each case (x) solely pursuant to a Permitted Acquisition and (y)
solely to the extent such Borrower or Subsidiary is the surviving entity after
giving effect to such merger or consolidation.

 

6.13.       Sale of Assets.  The Borrowers will not, nor will they permit any of
their Subsidiaries to, lease, sell or otherwise dispose of its Property to any
other Person, except:

 

(a)           Sales of inventory, or used, worn-out or surplus equipment, all in
the ordinary course of business.

 

(b)           The sale of equipment to the extent that such equipment is
exchanged for credit against the purchase price of other equipment used or
useful in the Borrowers’ business consistent with Section 6.4, or the Net
Proceeds of such sale are applied within the time period specified in Section
2.4(c) or to the purchase price of such equipment used or useful in the
Borrowers’ business consistent with Section 6.4.

 

(c)           Leases, sales or other dispositions of its Property (including,
without limitation, equity interests of Subsidiaries of Parent) that, together
with all other Property of the Borrowers and their Subsidiaries previously
leased, sold or disposed of as permitted by this Section (other than pursuant to
clauses (a), (b) or (d) hereof) during the twelve-month period ending with the
month in which any such lease, sale or other disposition occurs, do not
constitute a Substantial Portion of the Property of the Parent and its
Subsidiaries.

 

(d)           Any transfer of an interest in accounts or notes receivable and
related assets as part of a Qualified Receivables Transaction.

 

6.14.       Investments.  The Borrowers will not, nor will they permit any of
their Subsidiaries to, make or suffer to exist any Investments (including
without limitation, loans and advances to, and other Investments in,
Subsidiaries), or commitments therefor, or to create any Subsidiary or to become
or remain a partner in any partnership or joint venture, except:

 

(a)           Cash Equivalent Investments.

 

(b)           Existing Investments in Subsidiaries and other Investments in
existence on the date hereof and described in Schedule 6.14.

 

(c)           Investments constituting Permitted Acquisitions.

 

(d)           Investments constituting non-speculative Rate Management
Transactions.

 

(e)           Travel and relocation advances to management personnel and
employees in the ordinary course of business.

 

(f)            Investments comprised of capital contributions (whether in the
form of cash, a note, or other assets) to a Subsidiary or other special-purpose
entity created solely to engage in a Qualified Receivables Transaction or
otherwise resulting from transfers of assets permitted by Section 6.11(d) to
such a special-purpose entity.

 

51

--------------------------------------------------------------------------------


 

(g)           Investments, loans or advances made by any Borrower in or to any
other Borrower or any Guarantor and made by any Guarantor in or to any Borrower
or any other Guarantor.

 

(h)           Investments, unsecured loans or advances made by any non-Guarantor
in or to any Borrower or any Guarantor, provided that the payment of any such
loans shall be subordinated to payment of the Secured Obligations to the written
satisfaction of the Required Lenders and the Administrative Agent.

 

(i)            Investments, unsecured loans or advances made by any Borrower or
any Guarantor in or to any non-Guarantor, provided that the aggregate amount of
such Investments, taken together with the Indebtedness permitted under Section
6.11(i), does not exceed $10,000,000 at any time outstanding.

 

(j)            Investments not otherwise set forth in clauses (a) through (i)
above, provided that the aggregate principal amount of such other Investments
does not exceed $25,000,000 at any time outstanding.

 

6.15.       Acquisitions.  The Borrowers will not, nor will they permit any
Subsidiary to, make any Acquisition other than Permitted Acquisitions.

 

6.16.       Liens.  The Borrowers will not, nor will they permit any of their
Subsidiaries to, create, incur, or suffer to exist any Lien in, of or on the
Property of any Borrower or any of their Subsidiaries, except:

 

(a)           Liens for taxes, assessments or governmental charges or levies on
its Property if the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.

 

(b)           Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 60 days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on its books.

 

(c)           Liens arising out of pledges or deposits under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation.

 

(d)           Utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material way affect the marketability of the same or interfere with the use
thereof in the business of the Borrowers or their Subsidiaries.

 

(e)           Liens arising solely by virtue of any statutory or common law
provision relating to bankers’ liens, rights of set-off or similar rights and
remedies as to deposit accounts, securities accounts or other funds maintained
with a creditor depository institution; provided that (i) such account is not a
dedicated cash collateral account and is not subject to restriction against

 

52

--------------------------------------------------------------------------------


 

access by the Borrowers or a Subsidiary in excess of those set forth by
regulations promulgated by the Board of Governors of the Federal Reserve, and
(ii) such account is not intended by the Borrowers or any Subsidiary to provide
collateral to the depository institution.

 

(f)            Liens existing on the date hereof and described in Schedule 6.16
and any renewal, extension or replacement of such Liens in connection with the
refinancing of any related Indebtedness, solely with respect to the assets
originally secured pursuant to such Lien.

 

(g)           Liens on Property acquired in a Permitted Acquisition, provided
that such Liens extend only to the Property so acquired and were not created in
contemplation of such acquisition.

 

(h)           Liens in favor of the Administrative Agent, for the benefit of the
Lenders, granted pursuant to any Collateral Document.

 

(i)            Liens incurred in connection with any transfer of an interest in
accounts or notes receivable or related assets and Liens on all assets of any
special-purpose entity as part of a Qualified Receivables Transaction.

 

(j)            Liens securing Indebtedness permitted under Section 6.11(f).

 

(k)           Liens securing Indebtedness and not otherwise set forth in clauses
(a) through (j) above, provided that the aggregate amount of Indebtedness
secured by Liens described in this clause (k) at any time does not exceed
$50,000,000 at any time outstanding.

 

6.17.       Net Capital Expenditures.  The Borrowers will not, nor will they
permit any of their Subsidiaries to, expend, or be committed to expend, in
excess of $150,000,000 for Net Capital Expenditures during any one fiscal year
on a non-cumulative basis in the aggregate for the Borrowers and their
Subsidiaries; provided that up to $50,000,000 of such amount, if not expended in
the fiscal year for which it is permitted, may be carried over for expenditure
in the immediately succeeding fiscal year only, but shall not be available in
any subsequent fiscal years; provided, further, that if any such amount is so
carried over, it will be deemed used in the applicable subsequent fiscal year
before the amount of Net Capital Expenditures permitted for such subsequent
fiscal year pursuant to the first sentence of this Section 6.17.

 

6.18.       Affiliates.  The Borrowers will not, and will not permit any
Subsidiary to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except (i) in the ordinary course of business and
pursuant to the reasonable requirements of the Borrowers’ or Subsidiaries’
businesses and upon fair and reasonable terms no less favorable to the
applicable Borrower or Subsidiary than such Borrower or Subsidiary would obtain
in a comparable arms-length transaction and (ii) transactions between any
Borrower or any Subsidiary, on the one hand, and any Subsidiary or other
special-purpose entity created to engage solely in a Qualified Receivables
Transaction.

 

6.19.       Subordinated Indebtedness.  The Borrowers will not, nor will they
permit any of their Subsidiaries to, (a) incur Subordinated Indebtedness in
excess of $20,000,000 in the aggregate at any time outstanding or (b) make any
amendment or modification to the indenture,

 

53

--------------------------------------------------------------------------------

 


 

note or other agreement evidencing or governing any Subordinated Indebtedness,
or directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Subordinated Indebtedness
other than as permitted under an accompanying subordination agreement in form
and substance satisfactory to the Administrative Agent or the Required Lenders.

 

6.20.       Sale of Accounts.  The Borrowers will not, nor will they permit any
Subsidiary to, sell or otherwise dispose of any notes receivable or accounts
receivable (other than defaulted accounts receivable), with or without recourse
except to the extent permitted by Section 6.11(d).

 

6.21.       [Intentionally Omitted].

 

6.22.       Restricted Payments.  The Borrowers will not, nor will they permit
any Subsidiary to, make any Restricted Payment, except that (i) any Subsidiary
of the Parent may declare and pay dividends or make distributions to a Borrower
or to a Wholly-Owned Subsidiary, (ii) the Parent may declare and pay stock
dividends to its equity holders, and (iii) provided that no Default or Event of
Default shall exist before or after giving effect to such dividends or be
created as a result thereof, the Parent may declare and pay cash dividends to
its equity holders.

 

6.23.       Financial Covenants.

 

(a)           Fixed Charge Coverage Ratio.  Commencing June 30, 2012, the Parent
will not permit the ratio, determined as of the end of each of its fiscal
quarters for the then most-recently ended four (4) fiscal quarters, of (i)
Consolidated EBITDAR minus Maintenance Capital Expenditures minus Restricted
Payments minus cash Taxes to (ii) cash Consolidated Interest Expense plus
Consolidated Rentals plus Mandatory Indebtedness Retirement Obligations, all
calculated for the Parent and its Subsidiaries on a consolidated basis (such
ratio, the “Fixed Charge Coverage Ratio”), to be less than 1.25 to 1.0.  Pro
forma treatment of Material Acquisitions and Material Dispositions shall not
apply to the calculation of this ratio.

 

(b)           Adjusted Leverage Ratio.  Commencing June 30, 2012, the Parent
will not permit the ratio, determined as of the end of each of its fiscal
quarters, of (i) Consolidated Adjusted Funded Indebtedness to (ii) Consolidated
EBITDAR for the then most-recently ended four (4) fiscal quarters (such ratio,
the “Adjusted Leverage Ratio”) to be greater than 3.00 to 1.0.

 

6.24.       Further Assurances.

 

(a)           If the Parent or any Subsidiary of Parent organizes or acquires a
new Material Domestic Subsidiary that is not a special-purpose entity created
solely to engage in a Qualified Receivables Transaction, the Parent or such
Subsidiary will, within thirty (30) days after the date on which such new
Material Domestic Subsidiary was organized or acquired (or such later date as
may be approved by the Administrative Agent in its sole discretion), cause such
new Material Domestic Subsidiary to execute, by joinder, the Guaranty and the
Security Agreement, to be accompanied by appropriate corporate resolutions,
other corporate documentation, legal opinions in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, if requested, and
Collateral Documents and associated filings reasonably satisfactory to the
Administrative Agent.

 

54

--------------------------------------------------------------------------------


 

(b)           Without limiting the foregoing, each Loan Party will, and will
cause each Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments (including, without limitation, landlord waivers, bailee agreements,
Mortgages and Mortgage Instruments), and will take or cause to be taken such
further actions (including the filing and recording of UCC financing statements,
fixture filings, Mortgages, deeds of trust and other documents and such other
actions or deliveries of the type required by Article IV, as applicable), which
may be required by law or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all in form and
substance reasonably satisfactory to the Administrative Agent and all at the
expense of the Loan Parties.  Without limiting the generality of the foregoing,
each Loan Party will cause (i) the issued and outstanding equity interests of
each of its Domestic Subsidiaries (including the equity interests of
special-purpose entities created solely to engage in a Qualified Receivables
Transaction but excluding the equity interests of any Domestic Subsidiaries that
are owned directly or indirectly by a controlled foreign corporation (within the
meaning of section 957 of the Code) directly owned by such Loan Party) and the
Applicable Pledge Percentage of each of its First Tier Foreign Subsidiaries to
be subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent, (ii) substantially all of the personal property of such
Loan Party that may be perfected by recordation of UCC financing statements to
be subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent pursuant to such UCC financing statements (subject to the
exclusions set forth in the definition of “Excluded Property” in the Security
Agreement), and (iii) the eight (8) real properties agreed by the Administrative
Agent and the Parent as of the Effective Date (subject to Section 6.25) to be
subject at all times to a perfected Lien in favor of the Administrative Agent,
in each case, to secure the Secured Obligations in accordance with the terms and
conditions of the Collateral Documents or such other pledge and security
documents as the Administrative Agent shall reasonably request.  Furthermore,
the Administrative Agent may, in its sole discretion at any time after the
Effective Date, require each Loan Party to, within sixty (60) days after its
request (or such later date as may be approved by the Administrative Agent in
its sole discretion), (i) deliver additional Mortgage Instruments for the real
property encumbered on the Effective Date, (ii) cause additional real property
of such Loan Party to be subject to a first priority, perfected Lien in favor of
the Administrative Agent through delivery and filing of Mortgages and Mortgage
Instruments, and (iii) cause rolling stock (including vehicles and trailers) of
such Loan Party in which a security interest may not be perfected by the
recordation of UCC financing statements to be subject to a first priority,
perfected Lien in favor of the Administrative Agent, in each case to secure the
Secured Obligations in accordance with the terms and conditions of the
Collateral Documents or such other pledge and security documents as the
Administrative Agent shall reasonably request.

 

(c)           If any Loan Party owns any equity interest in a First Tier Foreign
Subsidiary, it will execute and deliver to the Administrative Agent a pledge
agreement in a form satisfactory to the Administrative Agent, together with such
supporting documentation (including, without limitation, authorizing resolutions
and opinions of counsel) as the Administrative Agent may request in order to
create a perfected, first priority security interest in the equity interests in
such First Tier Foreign Subsidiary, provided that such pledges shall not

 

55

--------------------------------------------------------------------------------


 

exceed the Applicable Pledge Percentage of the equity interests of such First
Tier Foreign Subsidiary.

 

6.25.       Post-Closing Covenant.  Within thirty (30) days after the date
hereof (or such later date as may be approved by the Administrative Agent in its
sole discretion), the Borrowers shall deliver the Mortgages, together with the
Mortgage Instruments described in the section entitled “Post-Closing Mortgage
and Other Real Property-Related Deliveries” in the List of Closing Documents,
for each of the real properties located in Carlisle, Pennsylvania, North Little
Rock, Arkansas, and Sauk Village, Illinois.

 

ARTICLE VII

 

DEFAULTS

 

The occurrence of any one or more of the following events shall constitute an
Event of Default (each, an “Event of Default”):

 

7.1.         Any representation or warranty made or deemed made by or on behalf
of any Borrower or any Subsidiary to the Lenders or the Administrative Agent
under or in connection with this Agreement, any Credit Extension, or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date as of which made or
confirmed.

 

7.2.         Nonpayment of (i) principal of any Loan when due or (ii) interest
upon any Loan or other obligations under any of the Loan Documents within five
(5) days after the same becomes due.

 

7.3.         The breach by any Borrower of any of the terms or provisions of
Section 6.2, 6.3, 6.4, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17, 6.18,
6.19, 6.20, 6.22, 6.23, 6.24 or 6.25.

 

7.4.         The breach by any Borrower (other than a breach which constitutes
an Event of Default under another Section of this Article VII) of any of the
terms or provisions of this Agreement which is not remedied within thirty (30)
days after the Parent’s receipt of written notice of such breach from the
Administrative Agent or a Lender.

 

7.5.         Failure of any Borrower or any of its Subsidiaries to pay when due
any Material Indebtedness; or the default by any Borrower or any of its
Subsidiaries in the performance (beyond the applicable grace period with respect
thereto, if any) of any term, provision or condition contained in any Material
Indebtedness Agreement, or any other event shall occur or condition exist, the
effect of which default, event or condition is to cause, or to permit the
holder(s) of such Material Indebtedness or the lender(s) under any Material
Indebtedness Agreement to cause, such Material Indebtedness to become due prior
to its stated maturity or any commitment to lend under any Material Indebtedness
Agreement to be terminated prior to its stated expiration date; or any Material
Indebtedness of any Borrower or any of its Subsidiaries shall be declared to be
due and payable or required to be prepaid or repurchased (other than by a
regularly scheduled payment) prior to the stated maturity thereof; or any
Borrower or any of its Subsidiaries shall not pay, or admit in writing its
inability to pay, its debts generally as they become due.

 

56

--------------------------------------------------------------------------------


 

7.6.         Any Borrower or Active Subsidiary shall (i) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors, (iii)
apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of the Property of the Parent and its Subsidiaries, (iv)
institute any proceeding seeking an order for relief under the Federal
bankruptcy laws as now or hereafter in effect or seeking to adjudicate it a
bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) take any corporate or
other organizational action to authorize or effect any of the foregoing actions
set forth in this Section 7.6 or (vi) fail to contest in good faith any
appointment or proceeding described in Section 7.7; provided, however, that
should three (3) or more Subsidiaries that are not Active Subsidiaries be
subject to events, occurrences or actions set forth in this Section 7.6, an
Event of Default shall be deemed to have occurred hereunder.

 

7.7.         Without the application, approval or consent of the relevant
Borrower or Active Subsidiary, a receiver, trustee, examiner, liquidator or
similar official shall be appointed for such Borrower or Active Subsidiary or
any Substantial Portion of such Person’s Property, or a proceeding described in
Section 7.6(iv) shall be instituted against such Borrower or Active Subsidiary
and such appointment continues undischarged or such proceeding continues
undismissed or unstayed for a period of thirty (30) consecutive days; provided,
however, that should three (3) or more Subsidiaries that are not Active
Subsidiaries be subject to events, occurrences or actions set forth in this
Section 7.7, an Event of Default shall be deemed to have occurred hereunder.

 

7.8.         Any court, government or governmental agency shall condemn, seize
or otherwise appropriate, or take custody or control of, all or any portion of
the Property of any Borrower or Active Subsidiary which, when taken together
with all other Property of the Borrowers and Active Subsidiaries so condemned,
seized, appropriated, or taken custody or control of, during the twelve-month
period ending with the month in which any such action occurs, constitutes a
Substantial Portion; provided, however, that should three (3) or more
Subsidiaries that are not Active Subsidiaries be subject to events, occurrences
or actions set forth in this Section 7.8, an Event of Default shall be deemed to
have occurred hereunder.

 

7.9.         Any Borrower or any Subsidiary shall fail within thirty (30) days
to pay, bond or otherwise discharge one or more (i) judgments or orders for the
payment of money in excess of $10,000,000 (or the equivalent thereof in
currencies other than Dollars) in the aggregate, or (ii) nonmonetary judgments
or orders which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect, which judgment(s), in any such case, is/are
not stayed on appeal or otherwise being appropriately contested in good faith.

 

7.10.       (a) With respect to a Plan, a Borrower or an ERISA Affiliate is
subject to a lien in excess of $10,000,000 pursuant to Section 430(k) of the
Code or Section 302(c) of ERISA or Title IV of ERISA, or (b) an ERISA Event
shall have occurred that, in the opinion of the Required Lenders, when taken
together with all other ERISA Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect.

 

57

--------------------------------------------------------------------------------


 

7.11.       Any Change in Control shall occur.

 

7.13.  The occurrence of any “default”, as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided.

 

7.14.  Any Loan Document shall fail to remain in full force or effect or any
action shall be taken by a Loan Party to discontinue or to assert the invalidity
or unenforceability of any Guaranty, or any Guarantor shall fail to comply with
any of the terms or provisions of any Guaranty to which it is a party, or any
Guarantor shall deny that it has any further liability under any Guaranty to
which it is a party, or shall give notice to such effect.

 

7.15.  Any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document or
the terms hereof, or any Collateral Document shall fail to remain in full force
or effect or any action shall be taken by a Loan Party to discontinue or to
assert the invalidity or unenforceability of any Collateral Document, or any
Loan Party shall fail to comply with any of the terms or provisions of any
Collateral Document to which it is a party.

 

ARTICLE VIII

 

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

8.1.         Acceleration; Remedies.

 

(a)           If any Event of Default described in Section 7.6 or 7.7 occurs
with respect to any Borrower, the obligations of the Lenders to make Loans
hereunder shall automatically terminate and the Obligations under this Agreement
and the other Loan Documents shall immediately become due and payable without
any election or action on the part of the Administrative Agent or any Lender. 
If any other Event of Default occurs and is continuing, the Required Lenders (or
the Administrative Agent with the consent of the Required Lenders) may terminate
or suspend the obligations of the Lenders to make Loans hereunder, or declare
the Obligations under this Agreement and the other Loan Documents to be due and
payable, or both, whereupon the Obligations under this Agreement and the other
Loan Documents shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrowers hereby
expressly waive.

 

(b)           If, within thirty (30) days after acceleration of the maturity of
the Obligations under this Agreement and the other Loan Documents or termination
of the obligations of the Lenders to make Loans hereunder as a result of any
Event of Default (other than any Event of Default as described in Section 7.6 or
7.7 with respect to a Borrower) and before any judgment or decree for the
payment of the Obligations under this Agreement and the other Loan Documents
shall have been obtained or entered, the Required Lenders (in their sole
discretion) shall so direct, the Administrative Agent shall, by notice to the
Borrowers, rescind and annul such acceleration and/or termination.

 

58

--------------------------------------------------------------------------------


 

(c)           Upon the occurrence and during the continuation of any Event of
Default, the Administrative Agent may, subject to the direction of the Required
Lenders, exercise all rights and remedies under the Loan Documents and enforce
all other rights and remedies under applicable law.

 

8.2.         Application of Funds.  After the exercise of remedies provided for
in Section 8.1 (or after the Obligations under this Agreement and the other Loan
Documents have automatically become immediately due and payable as set forth in
the first sentence of Section 8.1(a)), any amounts received by the
Administrative Agent on account of the Obligations shall be applied by the
Administrative Agent in the following order:

 

(a)           First, to payment of fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;

 

(b)           Second, to payment of fees, indemnities and other amounts (other
than principal and interest) payable to the Lenders (including fees, charges and
disbursements of counsel to the respective Lenders as required by Section 9.6
and amounts payable under Article III);

 

(c)           Third, to payment of accrued and unpaid interest on the Loans,
ratably among the Lenders in proportion to the respective amounts described in
this Section 8.2(c) payable to them;

 

(d)           Fourth, to payment of all Secured Obligations ratably among the
Lenders; and

 

(e)           Last, the balance, if any, to the Borrowers or as otherwise
required by Law.

 

8.3.         Amendments.  Subject to the provisions of this Section 8.3, the
Required Lenders (or the Administrative Agent with the consent in writing of the
Required Lenders), the Borrowers may enter into agreements supplemental hereto
for the purpose of adding or modifying any provisions to the Loan Documents
(other than the Fee Letter, any Assignment and Assumption Agreement, any
Borrowing Subsidiary Agreement, any Increasing Lender Supplement and any
Augmenting Lender Supplement, each of which may be amended solely by the parties
thereto) or changing in any manner the rights of the Lenders or the Borrowers
hereunder or waiving any Default or Event of Default hereunder; provided,
however, that no such supplemental agreement shall:

 

(a)           without the consent of each Lender directly affected thereby,
extend the final maturity of any Loan; or postpone any regularly scheduled
payment of principal of any Loan (provided, that only the consent of the
Required Lenders shall be required to alter the order of application of
prepayments as set forth in Sections 2.4(b) or (c) from inverse order to pro
rata) or forgive all or any portion of the principal amount thereof; or reduce
the rate or extend the time of payment of interest or fees thereon; or increase
the amount of the Commitment of such Lender hereunder.

 

59

--------------------------------------------------------------------------------


 

(b)           without the consent of all of the Lenders, change the definition
of Required Lenders.

 

(c)           without the consent of all of the Lenders, amend this Section 8.3
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder.

 

(d)           without the consent of all of the Lenders, release all or
substantially all of the Guarantors of the Obligations or, except as otherwise
provided in Section 10.16, release all or substantially all of the Collateral.

 

(e)           without the consent of each Lender directly affected thereby,
amend Section 8.2.

 

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent.  The Administrative Agent may waive payment of the fee required under
Section 12.3(c) without obtaining the consent of any other party to this
Agreement.  Notwithstanding anything to the contrary herein, the Administrative
Agent may, with the consent of the Borrowers only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency of a technical or immaterial nature,
as determined in good faith by the Administrative Agent.

 

8.4.         Preservation of Rights.  No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Event of Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of an Event of Default or the inability of the Borrowers to satisfy
the conditions precedent to such Credit Extension shall not constitute any
waiver or acquiescence.  Any single or partial exercise of any such right shall
not preclude other or further exercise thereof or the exercise of any other
right, and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.3, and then only to the
extent in such writing specifically set forth.  All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent and the Lenders until the Obligations have been paid
in full.

 

8.5.         Secured Rate Management Transactions and Secured Cash Management
Services.  No Lender or Affiliate that provides Cash Management Services or Rate
Management Transactions that obtains the benefits of any Collateral by virtue of
the provisions hereof or of any Collateral Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents.  Notwithstanding any other provision of this Article VIII to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Cash Management Services and Rate Management Transactions.

 

60

--------------------------------------------------------------------------------


 

ARTICLE IX

 

GENERAL PROVISIONS

 

9.1.         Survival of Representations.  All representations and warranties of
the Borrowers contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

 

9.2.         Governmental Regulation.  Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Borrowers in violation of any limitation or prohibition provided by any
applicable statute or regulation.

 

9.3.         Headings.  Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

 

9.4.         Entire Agreement.  The Loan Documents embody the entire agreement
and understanding among the Borrowers, the Administrative Agent and the Lenders
and supersede all prior agreements and understandings among the Borrowers, the
Administrative Agent and the Lenders relating to the subject matter thereof
other than those contained in the Fee Letter which shall survive and remain in
full force and effect during the term of this Agreement.

 

9.5.         Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such).  The failure of any Lender
to perform any of its obligations hereunder shall not relieve any other Lender
from any of its obligations hereunder.  This Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns, provided, however, that
the parties hereto expressly agree that the Arranger shall enjoy the benefits of
the provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set
forth therein and shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.

 

9.6.         Expenses; Indemnification.

 

(a)           The Borrowers shall reimburse the Administrative Agent and the
Arranger upon demand for all reasonable and documented out-of-pocket expenses
paid or incurred by the Administrative Agent or the Arranger, including, without
limitation, filing and recording costs and fees, costs of any environmental
review, and consultants’ fees, travel expenses, CUSIP registration expenses and
reasonable fees, charges and disbursements of one primary legal counsel for the
Administrative Agent and the Arranger, one local counsel in each relevant
jurisdiction for the Administrative Agent and the Arranger, and regulatory
counsel for the Administrative Agent and the Arranger, in each case, incurred
from time to time, in connection with the due diligence, preparation,
administration, negotiation, execution, delivery, syndication, distribution
(including, without limitation, via DebtX and any other internet service
selected by the Administrative Agent), review, amendment, modification and
administration of the Loan Documents.  The Borrowers also agree to reimburse the
Administrative Agent, the Arranger and

 

61

--------------------------------------------------------------------------------


 

the Lenders for any costs and out-of-pocket expenses, including, without
limitation, filing and recording costs and fees, costs of any environmental
review, and consultants’ fees, travel expenses and reasonable fees, charges and
disbursements of one primary legal counsel for the Administrative Agent and the
Arranger, one local counsel in each relevant jurisdiction for the Administrative
Agent and the Arranger, regulatory counsel for the Administrative Agent and the
Arranger, one additional counsel for all Lenders other than the Administrative
Agent, and additional counsel in light of actual or potential conflicts of
interest or the availability of different claims or defenses, in each case,
incurred from time to time, paid or incurred by the Administrative Agent, the
Arranger or any Lender in connection with the collection and enforcement of the
Loan Documents.  Expenses being reimbursed by the Borrowers under this Section
include, without limitation, the cost and expense incurred in connection with
the Reports described in the following sentence.  The Borrowers acknowledge that
from time to time U.S. Bank may prepare and may distribute to the Lenders (but
shall have no obligation or duty to prepare or to distribute to the Lenders)
certain audit reports (the “Reports”) pertaining to the Borrowers’ assets for
internal use by U.S. Bank from information furnished to it by or on behalf of
the Borrowers, after U.S. Bank has exercised its rights of inspection pursuant
to this Agreement.

 

(b)           The Borrowers hereby further agree to jointly and severally
indemnify and hold harmless the Administrative Agent, each Lender, their
respective affiliates, and each of their directors, officers and employees,
agents and advisors against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including, without limitation, all expenses of
litigation or preparation therefor (including reasonable fees, charges and
disbursements of outside counsel) whether or not the Administrative Agent, any
Lender or any affiliate is a party thereto) which any of them may pay or incur
arising out of or relating to this Agreement, the other Loan Documents, the
transactions contemplated hereby, any actual or alleged presence or release of
Hazardous Materials on or from any Property owned or operated by any Borrower or
any of their Subsidiaries, any environmental liability related in any way to any
Borrower or any Subsidiary, or any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party, any
Borrower or any Subsidiary, or the direct or indirect application or proposed
application of the proceeds of any Credit Extension hereunder except (i) to the
extent that they relate solely to a dispute among the Lenders or (ii) to the
extent that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the party seeking indemnification, including, without limitation,
reasonable attorneys’ fees and settlement costs.  The obligations of the
Borrowers under this Section 9.6 shall survive the termination of this
Agreement.

 

9.7.         Numbers of Documents.  All statements, notices, closing documents,
and requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

 

9.8.         Accounting.  Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP in a manner
consistent with that used in preparing the financial statements referred to in
Section 5.4, and all financial ratios shall be determined on a consolidated
basis in accordance with GAAP; provided, however that, notwithstanding any other

 

62

--------------------------------------------------------------------------------


 

provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made without giving effect to (i) any election under
Accounting Standards Codification Section 825-10-25 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of any Borrower or any
of its Subsidiaries at “fair value”, as defined therein, or (ii) any treatment
of Indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Codification Subtopic 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof.  If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and the Borrowers, the Administrative Agent and the Required
Lenders shall so request, the Administrative Agent, the Lenders and the
Borrowers shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders), provided that, until so amended, such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and the Borrowers shall provide to the Administrative
Agent and the Lenders reconciliation statements showing the difference in such
calculation, together with the delivery of monthly, quarterly and annual
financial statements required hereunder.

 

9.9.         Severability of Provisions.  Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

 

9.10.       Nonliability of Lenders.  The relationship between the Borrowers on
the one hand and the Lenders and the Administrative Agent on the other hand
shall be solely that of borrower and lender.  Neither the Administrative Agent,
the Arranger nor any Lender shall have any fiduciary responsibilities to the
Borrowers.  Neither the Administrative Agent, the Arranger nor any Lender
undertakes any responsibility to the Borrowers to review or inform them of any
matter in connection with any phase of the Borrowers’ businesses or operations. 
The Borrowers agree that neither the Administrative Agent, the Arranger nor any
Lender shall have liability to the Borrowers (whether sounding in tort, contract
or otherwise) for losses suffered by the Borrowers in connection with, arising
out of, or in any way related to, the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought.  Neither the Administrative Agent, the Arranger nor any
Lender shall have any liability with respect to, and the Borrowers hereby waive,
release and agree not to sue for, any special, indirect, consequential or
punitive damages suffered by the Borrowers in connection with, arising out of,
or in any way related to the Loan Documents or the transactions contemplated
thereby.  It is agreed that the Arranger shall, in its capacity as such, have no
duties or responsibilities under the Agreement or any other Loan Document. Each
Lender acknowledges that it has not relied and will not rely on the

 

63

--------------------------------------------------------------------------------

 


 

Arranger in deciding to enter into the Agreement or any other Loan Document or
in taking or not taking any action.

 

9.11.       Confidentiality.  The Administrative Agent and each Lender agrees to
hold any confidential information which it may receive from any Borrower in
connection with this Agreement in confidence, except for disclosure (i) to its
Affiliates and to the Administrative Agent and any other Lender and their
respective Affiliates, (ii) to legal counsel, accountants, and other
professional advisors to the Administrative Agent or such Lender or to a
Transferee, (iii) to regulatory officials, (iv) to any Person as required by
law, regulation, or legal process, (v) to any Person in connection with any
legal proceeding to which it is a party, (vi) to its direct or indirect
contractual counterparties in swap agreements or to legal counsel, accountants
and other professional advisors to such counterparties, (vii) to rating agencies
if requested or required by such agencies in connection with a rating relating
to the Advances hereunder, (viii) to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (ix) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, and
(x) to the extent such information (1) becomes publicly available other than as
a result of a breach of this section or (2) becomes available to the
Administrative Agent or any Lender on a non-confidential basis from a source
other than a Borrower; in each case of clauses (i), (ii), and (v) through
(viii), provided the relevant Persons are advised of and instructed to adhere to
such confidentiality requirements.  Without limiting Section 9.4, the Borrowers
agree that the terms of this Section 9.11 shall set forth the entire agreement
between the Borrowers and the Administrative Agent and each Lender with respect
to any confidential information previously or hereafter received by the
Administrative Agent or such Lender in connection with this Agreement, and this
Section 9.11 shall supersede any and all prior confidentiality agreements
entered into by the Administrative Agent or any Lender with respect to such
confidential information.

 

9.12.       Nonreliance.  Each Lender hereby represents that it is not relying
on or looking to any margin stock (as defined in Regulation U) for the repayment
of the Credit Extensions provided for herein.

 

9.13.       Disclosure.  Each Borrower and each Lender hereby acknowledge and
agree that U.S. Bank and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with the
Borrowers and their Affiliates.

 

9.14.       USA PATRIOT ACT NOTIFICATION.  The following notification is
provided to the Loan Parties pursuant to Section 326 of the Patriot Act:

 

Each Lender that is subject to the requirements of the Patriot Act hereby
notifies the Borrowers and each other Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.

 

9.15.       Bankruptcy Petition.  The Administrative Agent and each Lender
hereby covenant and agree that, prior to the date that is one year and one day
after the payment in full of all

 

64

--------------------------------------------------------------------------------


 

Indebtedness and other obligations of any special-purpose entity formed pursuant
to any Qualified Receivables Transaction under such Qualified Receivables
Transaction, it will not institute against, or join any other Person in
instituting against, such special-purpose entity any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

10.1.       Appointment; Nature of Relationship.  U.S. Bank National Association
is hereby appointed by each of the Lenders as its contractual representative
(herein referred to as the “Administrative Agent”) hereunder and under each
other Loan Document, and each of the Lenders irrevocably authorizes the
Administrative Agent to act as the contractual representative of such Lender
with the rights and duties expressly set forth herein and in the other Loan
Documents.  The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Article X. 
Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that the Administrative Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents.  In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not hereby assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of the term “secured party”
as defined in the New York Uniform Commercial Code and (iii) is acting as an
independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents.  Each of the
Lenders hereby agrees to assert no claim against the Administrative Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims each Lender hereby waives.

 

10.2.       Powers.  The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto.  The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.

 

10.3.       General Immunity.  Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrowers, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.

 

10.4.       No Responsibility for Loans, Recitals, etc.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(a) any statement, warranty or representation made in connection

 

65

--------------------------------------------------------------------------------


 

with any Loan Document or any borrowing hereunder; (b) the performance or
observance of any of the covenants or agreements of any obligor under any Loan
Document, including, without limitation, any agreement by an obligor to furnish
information directly to each Lender; (c) the satisfaction of any condition
specified in Article IV, except receipt of items required to be delivered solely
to the Administrative Agent; (d) the existence or possible existence of any
Default or Event of Default; (e) the validity, enforceability, effectiveness,
sufficiency or genuineness of any Loan Document or any other instrument or
writing furnished in connection therewith; (f) the value, sufficiency, creation,
perfection or priority of any Lien in any collateral security; or (g) the
financial condition of the Borrowers or any guarantor of any of the Obligations
or of any of the Borrowers’ or any such guarantor’s respective Subsidiaries.

 

10.5.       Action on Instructions of Lenders.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders.  The Lenders hereby acknowledge that the Administrative Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

 

10.6.       Employment of Administrative Agents and Counsel.  The Administrative
Agent may execute any of its duties as Administrative Agent hereunder and under
any other Loan Document by or through employees, agents, and attorneys-in-fact
and shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Administrative Agent and the Lenders and all
matters pertaining to the Administrative Agent’s duties hereunder and under any
other Loan Document.

 

10.7.       Reliance on Documents; Counsel.  The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent.  For purposes of determining compliance
with the conditions specified in Sections 4.1 and 4.2, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
applicable date specifying its objection thereto.

 

10.8.       Administrative Agent’s Reimbursement and Indemnification.  The
Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to their respective Pro Rata Shares (disregarding, for the avoidance
of doubt, the exclusion of Defaulting Lenders

 

66

--------------------------------------------------------------------------------


 

therein) (i) for any amounts not reimbursed by the Borrowers for which the
Administrative Agent is entitled to reimbursement by the Borrowers under the
Loan Documents, (ii) for any other expenses incurred by the Administrative Agent
on behalf of the Lenders, in connection with the preparation, execution,
delivery, administration and enforcement of the Loan Documents (including,
without limitation, for any expenses incurred by the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders) and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including,
without limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms of the Loan Documents or of any such other documents,
provided that (i) no Lender shall be liable for any of the foregoing to the
extent any of the foregoing is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Administrative Agent and (ii) any indemnification
required pursuant to Section 3.5(d) shall, notwithstanding the provisions of
this Section 10.8, be paid by the relevant Lender in accordance with the
provisions thereof.  The obligations of the Lenders under this Section 10.8
shall survive payment of the Obligations and termination of this Agreement.

 

10.9.       Notice of Event of Default.  The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default hereunder unless the Administrative Agent has received written notice
from a Lender or a Borrower referring to this Agreement describing such Default
or Event of Default and stating that such notice is a “notice of default”.  In
the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders; provided
that, except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Borrower or any Subsidiary
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.

 

10.10.     Rights as a Lender.  In the event the Administrative Agent is a
Lender, the Administrative Agent shall have the same rights and powers hereunder
and under any other Loan Document with respect to its Commitment and its Loans
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity.  The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with any
Borrower or any Subsidiary in which such Borrower or such Subsidiary is not
restricted hereby from engaging with any other Person.

 

67

--------------------------------------------------------------------------------


 

10.11.     Lender Credit Decision, Legal Representation.

 

(a)           Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Arranger or any other Lender and
based on the financial statements prepared by the Parent and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Loan
Documents.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, the Arranger or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement and the other Loan Documents. Except for any notice,
report, document or other information expressly required to be furnished to the
Lenders by the Administrative Agent or Arranger hereunder, neither the
Administrative Agent nor the Arranger shall have any duty or responsibility
(either initially or on a continuing basis) to provide any Lender with any
notice, report, document, credit information or other information concerning the
affairs, financial condition or business of any Borrower or any of the
Borrowers’ Affiliates that may come into the possession of the Administrative
Agent or Arranger (whether or not in their respective capacity as Administrative
Agent or Arranger) or any of their Affiliates.

 

(b)           Each Lender further acknowledges that it has had the opportunity
to be represented by legal counsel in connection with its execution of this
Agreement and the other Loan Documents, that it has made its own evaluation of
all applicable laws and regulations relating to the transactions contemplated
hereby, and that the counsel to the Administrative Agent represents only the
Administrative Agent and not the Lenders in connection with this Agreement and
the transactions contemplated hereby.

 

10.12.     Successor Administrative Agent.  The Administrative Agent may resign
at any time by giving written notice thereof to the Lenders and the Borrowers,
such resignation to be effective upon the appointment of a successor
Administrative Agent or, if no successor Administrative Agent has been
appointed, forty-five (45) days after the retiring Administrative Agent gives
notice of its intention to resign.  The Administrative Agent may be removed at
any time that it constitutes a Defaulting Lender by written notice received by
the Administrative Agent from the Required Lenders, such removal to be effective
on the date specified by the Required Lenders.  Upon any such resignation or
removal, the Required Lenders shall have the right to appoint, on behalf of the
Borrowers and the Lenders, a successor Administrative Agent.  If no successor
Administrative Agent shall have been so appointed by the Required Lenders within
thirty (30) days after the resigning Administrative Agent’s giving notice of its
intention to resign, then the resigning Administrative Agent may appoint, on
behalf of the Borrowers and the Lenders, a successor Administrative Agent. 
Notwithstanding the previous sentence, the Administrative Agent may at any time,
with the consent of the Parent (so long as no Event of Default has occurred and
is continuing), and without the consent of any Lender, appoint any of its
Affiliates which is a commercial bank as a successor Administrative Agent
hereunder.  If the Administrative Agent has resigned or been removed and no
successor Administrative Agent has been appointed, the Lenders may perform all
the duties of the Administrative Agent hereunder and the Borrowers shall make
all payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders.  No successor
Administrative Agent shall be deemed to be appointed hereunder until such
successor Administrative Agent has accepted the appointment.  Any such successor
Administrative Agent shall be a commercial bank

 

68

--------------------------------------------------------------------------------


 

having capital and retained earnings of at least $100,000,000.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent.  Upon the effectiveness of the
resignation or removal of the Administrative Agent, the resigning or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents.  After the effectiveness of the
resignation or removal of an Administrative Agent, the provisions of this
Article X shall continue in effect for the benefit of such Administrative Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent hereunder and under the other Loan Documents.  In
the event that there is a successor to the Administrative Agent by merger, or
the Administrative Agent assigns its duties and obligations to an Affiliate
pursuant to this Section 10.12, then the term “Prime Rate” as used in this
Agreement shall mean the prime rate, base rate or other analogous rate of the
new Administrative Agent.

 

10.13.     Administrative Agent and Arranger Fees.  The Parent agrees to pay to
the Administrative Agent and the Arranger, for their respective accounts, the
fees agreed to by the Parent, the Administrative Agent and the Arranger pursuant
to that certain letter agreement dated as of May 8, 2012 between U.S. Bank and
the Parent (as amended, restated, supplemented or otherwise modified, renewed or
replaced from time to time pursuant to the terms hereof and thereof, the “Fee
Letter”), or as otherwise agreed from time to time.

 

10.14.     Delegation to Affiliates.  The Borrowers and the Lenders agree that
the Administrative Agent may delegate any of its duties under this Agreement to
any of its Affiliates.  Any such Affiliate (and such Affiliate’s directors,
officers, agents and employees) which performs duties in connection with this
Agreement shall be entitled to the same benefits of the indemnification, waiver
and other protective provisions to which the Administrative Agent is entitled
under Articles IX and X.

 

10.15.     Execution of Collateral Documents.  The Lenders hereby empower and
authorize the Administrative Agent to execute and deliver to the Borrowers on
their behalf the Collateral Documents and all related UCC financing statements
and any UCC financing statements, agreements, documents or instruments as shall
be necessary or appropriate to effect the purposes of the Collateral Documents.

 

10.16.     Collateral Releases.  The Lenders hereby empower and authorize the
Administrative Agent to execute and deliver to the Borrowers on their behalf any
agreements, documents or instruments as shall be necessary or appropriate to
effect any releases of (i) Collateral which shall be permitted by the terms
hereof or of any other Loan Document or which shall otherwise have been approved
by the Required Lenders (or, if required by the terms of Section 8.3, all of the
Lenders) in writing or (ii) Guarantors which shall be permitted by the terms
hereof (either pursuant to Section 6.13(c) or as a result of such Guarantor no
longer constituting a “Material Domestic Subsidiary” pursuant to the
requirements of such definition) or of any other Loan Document or which shall
otherwise have been approved by the Required Lenders (or, if required by the
terms of Section 8.3, all of the Lenders) in writing; provided that should such
Guarantor subsequently constitute a “Material Domestic Subsidiary” pursuant to
the

 

69

--------------------------------------------------------------------------------


 

requirements of such definition, it shall be required to become a Guarantor
under the Loan Documents pursuant to Section 6.24(a).

 

10.17.     Syndication Agents, etc.  Neither any of the Lenders identified in
this Agreement as a Syndication Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such.  Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender.  Each Lender hereby makes the same acknowledgments with respect to such
Lenders as it makes with respect to the Administrative Agent in Section 10.11.

 

10.18.     No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i)(A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrowers and their Affiliates, on the one
hand, and the Lenders, on the other hand, (B) each Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii)(A) each of the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for any Borrower or any of its Affiliates, or any other
Person and (B) no Lender has any obligation to any Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrowers and their Affiliates, and no Lender has any obligation to disclose any
of such interests to the Borrowers or their Affiliates.  To the fullest extent
permitted by law, each Borrower hereby waives and releases any claims that it
may have against each of the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

ARTICLE XI

 

SETOFF; RATABLE PAYMENTS

 

11.1.       Setoff.  Each Borrower hereby acknowledges the setoff right that
each Lender retains in all deposits, credits and deposit accounts (including all
account balances, whether provisional or final and whether or not collected or
available) of such Borrower with such Lender or any Affiliate of such Lender
(the “Deposits”).  In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Borrower becomes insolvent, however
evidenced, or any Event of Default occurs, such Borrower authorizes each Lender
to offset and apply all such Deposits toward the payment of the Obligations
owing to such Lender, whether or not the Obligations, or any part thereof, shall
then be due and regardless of the existence or adequacy of any collateral,
guaranty or any other security, right or remedy available to such Lender or the
Lenders; provided, that in the event that any Defaulting Lender shall exercise
such right of setoff, (x) all amounts so set off shall be paid over immediately
to the Administrative

 

70

--------------------------------------------------------------------------------


 

Agent for further application in accordance with the provisions of Section 2.18
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

 

11.2.       Ratable Payments.  If any Lender, whether by setoff or otherwise,
has payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure.  If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral or other protection ratably in proportion to their respective Pro
Rata Shares of the Aggregate Outstanding Credit Exposure.  In case any such
payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made.

 

ARTICLE XII

 

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

12.1.       Successors and Assigns.  The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrowers and
the Lenders and their respective successors and assigns permitted hereby, except
that (i) no Borrower shall have the right to assign its rights or obligations
under the Loan Documents without the prior written consent of each Lender, (ii)
any assignment by any Lender must be made in compliance with Section 12.3, and
(iii) any transfer by participation must be made in compliance with Section 12.2
and 12.3(c).  Any attempted assignment or transfer by any party not made in
compliance with this Section 12.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with the
terms of this Agreement.  The parties to this Agreement acknowledge that clause
(ii) of this Section 12.1 relates only to absolute assignments and this Section
12.1 does not prohibit assignments creating security interests, including,
without limitation, (x) any pledge or assignment by any Lender of all or any
portion of its rights under this Agreement and any Note to a Federal Reserve
Bank or (y) in the case of a Lender which is a Fund, any pledge or assignment of
all or any portion of its rights under this Agreement and any Note to its
trustee in support of its obligations to its trustee; provided, however, that no
such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 12.3.  The Administrative
Agent may treat the Person which made any Loan or which holds any Note as the
owner thereof for all purposes hereof unless and until such Person complies with
Section 12.3; provided, however, that the Administrative Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person.  Any assignee of the rights to any Loan or any
Note agrees by acceptance of such

 

71

--------------------------------------------------------------------------------


 

assignment to be bound by all the terms and provisions of the Loan Documents. 
Any request, authority or consent of any Person, who at the time of making such
request or giving such authority or consent is the owner of the rights to any
Loan (whether or not a Note has been issued in evidence thereof), shall be
conclusive and binding on any subsequent holder or assignee of the rights to
such Loan.

 

12.2.       Participations.

 

(a)           Permitted Participants; Effect.  Any Lender may at any time sell
to one or more banks or other entities (“Participants”) participating interests
in any Outstanding Credit Exposure owing to such Lender, any Note held by such
Lender, any Commitment of such Lender or any other interest of such Lender under
the Loan Documents.  In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrowers under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrowers and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents.

 

(b)           Voting Rights.  Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Loan Documents provided that each such Lender may
agree in its participation agreement with its Participant that such Lender will
not vote to approve any amendment, modification or waiver with respect to any
Outstanding Credit Exposure or Commitment in which such Participant has an
interest which would require consent of all of the Lenders pursuant to the terms
of Section 8.3 or of any other Loan Document.

 

(c)           Benefit of Certain Provisions.  Each Borrower agrees that each
Participant shall be deemed to have the right of setoff provided in Section 11.1
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that each
Lender shall retain the right of setoff provided in Section 11.1 with respect to
the amount of participating interests sold to each Participant.  The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 11.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 11.2 as if each Participant were a Lender. 
The Borrowers further agree that each Participant shall be entitled to the
benefits of Sections 3.1, 3.2, 3.4, 3.5, 9.6 and 9.10 (subject to the
requirements and limitations therein, including the requirements under Section
3.5(f) (it being understood that the documentation required under Section 3.5(f)
shall be delivered to the participating Lender)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to Section
12.3, provided that a Participant shall not be entitled to receive any greater
payment under Section 3.1, 3.2 or 3.5 than the Lender who sold the participating
interest to such Participant would have received had it retained such interest
for its own account, unless the sale of such interest to such Participant is
made with the prior written consent of the Borrowers.  Each Lender that sells a

 

72

--------------------------------------------------------------------------------


 

participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in any Outstanding Credit Exposure, any Note, any
Commitment or any other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Outstanding Credit Exposure, any Note, any Commitment or any other obligations
under the Loan Documents) to any Person except to the extent that such
disclosure is necessary to establish that such Outstanding Credit Exposure, any
Note, any Commitment or any other obligations under the Loan Documents is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

12.3.       Assignments.

 

(a)           Permitted Assignments.  Any Lender may at any time assign to one
or more Eligible Assignees (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents.  Such assignment shall be substantially in
the form of Exhibit C or in such other form reasonably acceptable to the
Administrative Agent as may be agreed to by the parties thereto.  Each such
assignment with respect to a Purchaser which is not a Lender or an Affiliate of
a Lender or an Approved Fund shall either be in an amount equal to the entire
applicable Commitment and Outstanding Credit Exposure of the assigning Lender or
(unless each of the Borrowers and the Administrative Agent otherwise consent) be
in an aggregate amount not less than $5,000,000.  The amount of the assignment
shall be based on the Commitment or Outstanding Credit Exposure (if the
Commitment has been terminated) subject to the assignment, determined as of the
date of such assignment or as of the “Trade Date,” if the “Trade Date” is
specified in the assignment.

 

(b)           Consents.  The consent of the Borrowers shall be required prior to
an assignment becoming effective unless the Purchaser is a Lender, an Affiliate
of a Lender or an Approved Fund, provided that the consent of the Borrowers
shall not be required if an Event of Default has occurred and is continuing;
provided further that the Borrowers shall be deemed to have consented to any
such assignment unless they shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof.  The consent of the Administrative Agent shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund.  Any consent required under this Section 12.3(b)
shall not be unreasonably withheld or delayed.

 

(c)           Effect; Effective Date.  Upon (i) delivery to the Administrative
Agent of an assignment, together with any consents required by Sections 12.3(a)
and 12.3(b), and (ii) payment by the assigning Lender or assignee Lender of a
$3,500 fee to the Administrative Agent for processing such assignment (unless
such fee is waived by the Administrative Agent), such assignment shall become
effective on the effective date specified in such assignment.  The

 

73

--------------------------------------------------------------------------------

 


 

assignment shall contain a representation by the Purchaser to the effect that
none of the consideration used to make the purchase of the Commitment and
Outstanding Credit Exposure under the applicable assignment agreement
constitutes “plan assets” as defined under ERISA and that the rights and
interests of the Purchaser in and under the Loan Documents will not be “plan
assets” under ERISA.  On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by or on behalf of the Lenders and shall have all
the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party thereto, and the transferor Lender shall
be released with respect to the Commitment and Outstanding Credit Exposure
assigned to such Purchaser without any further consent or action by the
Borrowers, the Lenders or the Administrative Agent.  In the case of an
assignment covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a Lender hereunder but shall
continue to be entitled to the benefits of, and subject to, those provisions of
this Agreement and the other Loan Documents which survive payment of the
Obligations and termination of the applicable agreement.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 12.3 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.2.  Upon the consummation of any assignment to a
Purchaser pursuant to this Section 12.3(c), the transferor Lender, the
Administrative Agent and the Borrowers shall, if the transferor Lender or the
Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Lender and new Notes or, as appropriate, replacement Notes,
are issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment.

 

(d)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain at one of its offices in
the United States of America, a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and stated interest) of
the Loans owing to, each Lender, pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by any Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(e)           Dissemination of Information.  Each Borrower authorizes each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of such Borrower and its Subsidiaries, including
without limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.

 

74

--------------------------------------------------------------------------------


 

ARTICLE XIII

 

NOTICES

 

13.1.       Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile and
e-mail as follows:

 

(i)            if to the Borrowers, to them at c/o Arkansas Best Corporation,
P.O. Box 10048, Fort Smith, AR 72917-0048, Attention:  Don Pearson, Facsimile: 
(479) 785-8650, E-mail:  dpearson@arkbest.com;

 

(ii)           if to the Administrative Agent, to it at U.S. Bank National
Association, Agency Services, 800 Nicollet Mall, 3rd Floor, Minneapolis, MN 
55402-7020, Attention: Cheryl Durst, Facsimile:  (612) 303-3851, E-mail: 
CHERYL.DURST@usbank.com; with a copy to U.S. Bank National Association, Lending
Services, 800 Nicollet Mall, 3rd Floor, Minneapolis, MN  55402-7020, Attention:
Ted Hanson, Facsimile:  (612) 303-2265, E-mail:  edward.hanson1@usbank.com;

 

(iii)          if to a Lender, to it at its address (or facsimile number or
e-mail address) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile and e-mail shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient).  Notices delivered through electronic communications to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)           Electronic Communications.  Each of the parties hereto hereby
agrees that all notices and other communications to one another hereunder may be
delivered or furnished by electronic communication (including e-mail and
internet or intranet websites).

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

75

--------------------------------------------------------------------------------


 

(c)           Change of Address, Etc.  Any party hereto may change its address,
facsimile number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto given in the manner set forth in
this Section 13.1.

 

ARTICLE XIV

 

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

 

14.1.       Counterparts; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent, and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or electronic means (including pdf) shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

14.2.       Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any assignment and assumption
agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, or any other state laws based on the
Uniform Electronic Transactions Act.

 

ARTICLE XV

 

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

15.1.       CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS OTHER THAN
NEW YORK GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402) OF THE STATE OF NEW
YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

15.2.       CONSENT TO JURISDICTION.  EACH BORROWER HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT
SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND EACH BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY

 

76

--------------------------------------------------------------------------------


 

WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT BROUGHT BY THE ADMINISTRATIVE AGENT OR ANY LENDER IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST
ANY BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.

 

15.3.       WAIVER OF JURY TRIAL.  EACH BORROWER, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

[Signature Pages Follow]

 

77

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.

 

 

 

ARKANSAS BEST CORPORATION

 

 

 

 

 

 

 

By:

/s/ Donald W. Pearson

 

Name:

Donald W. Pearson

 

Title:

Vice President - Treasurer

 

Signature Page to

Arkansas Best Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,
as a Lender and as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Edward B. Hanson

 

Name:

Edward B. Hanson

 

Title:

Vice President

 

Signature Page to

Arkansas Best Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

 

 

 

 

 

By:

/s/ Robert M. Searson

 

Name:

Robert M. Searson

 

Title:

Senior Vice President

 

Signature Page to

Arkansas Best Credit Agreement

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Gerald S. Kirk

 

Name:

Gerald S. Kirk

 

Title:

Vice President

 

Signature Page to

Arkansas Best Credit Agreement

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,
as a Lender

 

 

 

 

 

 

 

By:

/s/ David Cravens

 

Name:

David Cravens

 

Title:

Executive Vice President

 

Signature Page to

Arkansas Best Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE FIRST NATIONAL BANK OF FORT SMITH, as a Lender

 

 

 

 

 

 

 

By:

/s/ James C. Fourmy, Jr.

 

Name:

James C. Fourmy, Jr.

 

Title:

Senior Vice President

 

Signature Page to

Arkansas Best Credit Agreement

 

--------------------------------------------------------------------------------

 


 

PRICING SCHEDULE

 

APPLICABLE
MARGIN

 

LEVEL I
STATUS

 

LEVEL II
STATUS

 

LEVEL III
STATUS

 

LEVEL IV
STATUS

 

LEVEL V
STATUS

 

Eurodollar Rate

 

1.25

%

1.50

%

1.75

%

2.00

%

2.50

%

Base Rate

 

0.25

%

0.50

%

0.75

%

1.00

%

1.50

%

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Financials” means the annual or quarterly financial statements of the Parent
delivered pursuant to Section 6.1(a) or (b), together with the compliance
certificate delivered pursuant to Section 6.1(d).

 

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Parent referred to in the most recent Financials, the Adjusted Leverage
Ratio is less than or equal to 1.00 to 1.00.

 

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Parent referred to in the most recent Financials, (i) the Parent
has not qualified for Level I Status and (ii) the Adjusted Leverage Ratio is
less than or equal to 1.50 to 1.00.

 

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Parent referred to in the most recent Financials, (i) the Parent
has not qualified for Level I Status or Level II Status and (ii) the Adjusted
Leverage Ratio is less than or equal to 2.00 to 1.00.

 

“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of Parent referred to in the most recent Financials, (i) the Parent has
not qualified for Level I Status, Level II Status or Level III Status and
(ii) the Adjusted Leverage Ratio is less than or equal to 2.50 to 1.00.

 

“Level V Status” exists at any date if the Parent has not qualified for Level I
Status, Level II Status, Level III Status or Level IV Status.

 

“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status or Level V Status.

 

The Applicable Margin shall be determined in accordance with the foregoing table
based on the Parent’s Status as reflected in the then most recently delivered
Financials.  Adjustments, if any, to the Applicable Margin shall be effective
from and after the first day of the first fiscal month immediately following the
date on which the delivery of such Financials is required until the first day of
the first fiscal month immediately following the next such date on which
delivery of such Financials of the Parent and its Subsidiaries is so required. 
If the Parent fails to deliver the Financials to the Administrative Agent at the
time required pursuant to Section 6.1, then the Applicable Margin shall be the
highest Applicable Margin set forth in the foregoing table until three (3) days
after such Financials are so delivered.  Until the third day after delivery of
the

 

--------------------------------------------------------------------------------


 

Financials for the fiscal quarter ending on December 31, 2012, the Applicable
Margin shall be the higher of (i) the applicable rate per annum corresponding to
the Status associated with the Adjusted Leverage Ratio as of the Effective Date
and (ii) the applicable rate per annum corresponding to Level III Status.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1
Commitments

 

Lender

 

Total
Commitment

 

Total Commitment
Percentage

 

U.S. BANK NATIONAL ASSOCIATION

 

$

27,500,000

 

27.500000000000

%

BRANCH BANKING AND TRUST COMPANY

 

$

25,000,000

 

25.000000000000

%

PNC BANK, NATIONAL ASSOCIATION

 

$

25,000,000

 

25.000000000000

%

REGIONS BANK

 

$

12,500,000

 

12.500000000000

%

THE FIRST NATIONAL BANK OF FORT SMITH

 

$

10,000,000

 

10.000000000000

%

TOTAL COMMITMENTS

 

$

100,000,000

 

100.00

%

 

--------------------------------------------------------------------------------


 

Schedule 5.8

 

Subsidiaries

 

PART I.                                                  Subsidiaries of
Borrowers before giving effect to the FastCat Acquisition:

 

 

 

Jurisdiction of

 

% Ownership

 

Name

 

Incorporation

 

Interest

 

 

 

 

 

 

 

Subsidiaries of Arkansas Best Corporation:

 

 

 

 

 

ABF Freight System, Inc.

 

Delaware

 

100

 

Transport Realty, Inc.

 

Arkansas

 

100

 

Data-Tronics Corp.

 

Arkansas

 

100

 

ABF Cartage, Inc.

 

Delaware

 

100

 

Land-Marine Cargo, Inc.

 

Puerto Rico

 

100

 

ABF Freight System Canada, Ltd.

 

Canada

 

100

 

ABF Freight System de Mexico, Inc.

 

Delaware

 

100

 

Motor Carrier Insurance, Ltd.

 

Bermuda

 

100

 

Tread-Ark Corporation

 

Delaware

 

100

 

ABF Farms, Inc.

 

Arkansas

 

100

 

Global Supply Chain Services, Inc.

 

Arkansas

 

100

 

Albert Companies, Inc.

 

Delaware

 

100

 

Moving Solutions, Inc.

 

Arkansas

 

100

 

Carotrans Canada, LTD

 

Canada

 

100

 

Carotrans de Mexico, S.A. DE C.V.

 

Mexico

 

100

 

PartSpan, Inc.

 

Arkansas

 

100

 

Fast Cat Acquisition, Inc.

 

Delaware

 

100

 

 

 

 

 

 

 

Subsidiaries of Albert Companies, Inc.

 

 

 

 

 

Addison Moving and Storage, Inc.

 

Texas

 

100

 

Albert Furniture Company

 

Texas

 

100

 

Albert Moving & Storage, Inc.

 

Texas

 

100

 

Albert Container Concepts

 

Texas

 

100

 

Albert Properties, Ltd.

 

Texas

 

100

 

Beck Forwarding Company, Inc.

 

Texas

 

100

 

Brian Forwarding Company, Inc.

 

Texas

 

100

 

James Forwarding Company, Inc.

 

Texas

 

100

 

Jason Forwarding Company, Inc.

 

Texas

 

100

 

Justin Forwarding Company, Inc.

 

Texas

 

100

 

Robert Forwarding Company, Inc.

 

Texas

 

100

 

Wichita Valley Distributors, Inc.

 

Texas

 

100

 

Moving Hound, LLC

 

Texas

 

100

 

 

 

 

 

 

 

Subsidiaries of ABF Freight System, Inc.:

 

 

 

 

 

FreightValue, Inc.

 

Arkansas

 

100

 

ABF Freight System (B.C.) Ltd.

 

British Columbia

 

100

 

ABF Aviation, LLC

 

Arkansas

 

100

 

ABF Freight Funding LLC

 

Delaware

 

100

 

 

 

 

 

 

 

Subsidiaries of Tread-Ark Corporation (formerly Treadco, Inc.):

 

 

 

 

 

FleetNet America, Inc.

 

Arkansas

 

100

 

 

--------------------------------------------------------------------------------


 

PART II.                                             Additional Subsidiaries of
the Borrowers after giving effect to the FastCat Acquisition:

 

 

 

Jurisdiction of

 

% Ownership

 

Name

 

Incorporation

 

Interest

 

 

 

 

 

 

 

Subsidiaries of Arkansas Best Corporation:

 

 

 

 

 

Panther Expedited Services, Inc.

 

Delaware

 

100

 

 

 

 

 

 

 

Subsidiaries of Panther Expedited Services, Inc.:

 

 

 

 

 

Panther II Transportation, Inc.

 

Ohio

 

100

 

 

 

 

 

 

 

Subsidiaries of Panther II Transportation, Inc.:

 

 

 

 

 

Panther II, Inc.

 

Ohio

 

100

 

Panther Global Premium Logistics, Inc.

 

Ohio

 

100

 

Elite Transportation Services, LLC

 

Oregon

 

100

 

Integres Global Logistics, Inc.

 

Delaware

 

100

 

 

 

 

 

 

 

Subsidiaries of Integres Global Logistics, Inc.:

 

 

 

 

 

Key Transportation Services, Inc.

 

Texas

 

100

 

 

--------------------------------------------------------------------------------


 

Schedule 5.14

Properties

 

15.4.       PART I.                 Exceptions before giving effect to the
FastCat Acquisition:

 

15.5.       None.

 

15.6.       PART II.               Additional exceptions after giving effect to
the FastCat Acquisition:

 

15.7.       None.

 

--------------------------------------------------------------------------------


 

Schedule 6.11

 

Indebtedness

 

PART I.                                                  Indebtedness of the
Borrowers and their Subsidiaries before giving effect to the FastCat
Acquisition:

 

1.              Indebtedness under that certain Letter of Credit Agreement,
dated December 8, 2009 between PNC Bank, National Association and Arkansas Best
Corporation in the approximate outstanding amount of $2.2 million.

 

2.              Indebtedness under that certain Letter of Credit Agreement,
dated December 9, 2009 between Arkansas Best Corporation and SunTrust Bank in
the approximate outstanding amount of $1.0 million.

 

3.              Indebtedness under that certain Letter of Credit Agreement,
dated November 17, 2011 between BOKF, National Association and Arkansas Best
Corporation in the approximate outstanding amount of $4.0 million.

 

4.              Indebtedness under that certain Continuing Reimbursement
Agreement for Letters of Credit, dated as of November 4, 2011 between U.S. Bank
National Association and Arkansas Best Corporation in the approximate
outstanding amount of $3.7 million.

 

5.              Indebtedness under that certain Continuing Reimbursement
Agreement for Letters of Credit, dated as of November 4, 2011 with BB&T Bank in
the approximate outstanding amount of $3.7 million.

 

6.              Indebtedness under that certain Letter of Credit Agreement,
dated August 23, 1993 with First National Bank of Fort Smith in the approximate
outstanding amount of $600,000.

 

7.              Indebtedness under that certain Letter of Credit Agreement,
dated November 17, 2011 between BOKF, National Association and Arkansas Best
Corporation in the approximate outstanding amount of $4.0 million.

 

Part II.                                                       Additional
Indebtedness of the Borrowers and their Subsidiaries after giving effect to the
FastCat Acquisition:

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.14

 

Investments

 

PART I.                                                  Investments of the
Borrowers and their Subsidiaries before giving effect to the FastCat
Acquisition:

 

None.

 

PART II.                                             Additional Investments of
the Borrowers and their Subsidiaries after giving effect to the FastCat
Acquisition:

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.16

 

Liens

 

PART I.                                                  Liens against the
Borrowers and their Subsidiaries before giving effect to the FastCat
Acquisition:

 

1.         Liens on cash which secure outstanding letters of credit and the
Letter of Credit Agreements on Schedule 6.11.

 

PART II.                                             Additional Liens against
the Borrowers and their Subsidiaries after giving effect to the FastCat
Acquisition:

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Reserved].

 

EXH. A-1

--------------------------------------------------------------------------------

 


 

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

To:                             The Lenders parties to the
Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of June 15, 2012 (as amended, modified, renewed or extended
from time to time, the “Agreement”) among Arkansas Best Corporation (the
“Parent”), the Borrowing Subsidiaries from time to time party thereto (together
with the Parent, the “Borrowers”), the lenders party thereto and U.S. Bank
National Association, as Administrative Agent for the Lenders.  Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.             I am the duly elected [Chief Financial Officer][Treasurer] of the
Parent;

 

2.             I have reviewed the terms of the Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrowers and their Subsidiaries during the
accounting period covered by the attached financial statements;

 

3.             The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

 

4.             Schedule I attached hereto sets forth financial data and
computations evidencing the Borrowers’ compliance with certain covenants of the
Agreement, all of which data and computations are true, complete and correct.

 

5.             Schedule II hereto sets forth the determination of the interest
rates to be paid for Advances commencing on the first day of the first fiscal
month immediately following the date on which the delivery hereof is required
under the Credit Agreement.

 

6.             Schedule III attached hereto sets forth the various reports and
deliveries which are required at this time under the Credit Agreement, the
Collateral Documents and the other Loan Documents, and the status of compliance.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrowers have taken, are taking, or propose to
take with respect to each such condition or event:

 

EXH. B-1

--------------------------------------------------------------------------------


 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this      day of
              ,       .

 

 

 

 

 

Name:

 

Title: [Chief Financial Officer][Treasurer]

 

EXH. B-2

--------------------------------------------------------------------------------


 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Compliance as of [                  ], 20[    ] with
Provisions of Section 6.23 of
the Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE II TO COMPLIANCE CERTIFICATE

 

Borrowers’ Applicable Margin Calculation

 

--------------------------------------------------------------------------------


 

SCHEDULE III TO COMPLIANCE CERTIFICATE

 

Reports and Deliveries Currently Due

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, the interest in and to all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including without limitation any letters of credit, guaranties and swing line
loans included in such facilities and, to the extent permitted to be assigned
under applicable law, all claims (including without limitation contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity), suits, causes of action and any other right of the Assignor against
any Person whether known or unknown arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby) (the “Assigned Interest”).  Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

 

1.

Assignor:

 

 

 

 

2.

Assignee:

                                                              [and is an
Affiliate/ Approved Fund of [identify Lender](1)(1)

 

 

 

3.

Borrowers:

 

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

EXH. C-1

--------------------------------------------------------------------------------


 

4.

Administrative Agent:

U.S. Bank National Association, as the agent under the Credit Agreement.

 

 

 

5.

Credit Agreement:

The $100,000,000 Credit Agreement dated as of June 15, 2012 among Arkansas Best
Corporation, the Borrowing Subsidiaries from time to time party thereto
(collectively, the “Borrowers”), the Lenders party thereto, U.S. Bank National
Association, as Administrative Agent, and the other agents party thereto.

 

 

 

6.

Assigned Interest:

 

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans
for all Lenders(2)

 

Amount of
Commitment/Loans
Assigned(3)

 

Percentage Assigned

of
Commitment/Loans(4)

 

[                        ]

(5)

$

[                        ]

 

$

[                        ]

 

[              ]

%

[                        ]

 

$

[                        ]

 

$

[                        ]

 

[              ]

%

[                        ]

 

$

[                        ]

 

$

[                        ]

 

[              ]

%

 

7.

Trade Date: [                                            ](6)

 

 

Effective Date: [                                        ], 20[    ] [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER BY THE ADMINISTRATIVE AGENT.]

 

--------------------------------------------------------------------------------

(2)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

(3)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

(4)  Set forth, to at least 12 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(5)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Term Loan
Commitment”).

(6)  Insert if satisfaction of minimum amounts is to be determined as of the
Trade Date.

 

EXH. C-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

 

ASSIGNOR

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

ASSIGNEE

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

[Consented to and](7) Accepted:

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

[Consented to:](8)

 

 

 

 

 

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

(7)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(8)  To be added only if the consent of the Borrowers is required by the terms
of the Credit Agreement.

 

EXH. C-3

--------------------------------------------------------------------------------


 

ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1          Assignor.  The Assignor represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby.  Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectibility,
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, (iv) the performance or
observance by the Borrowers, any of their Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Documents,
(v) inspecting any of the property, books or records of the Borrowers, or any
guarantor, or (vi) any mistake, error of judgment, or action taken or omitted to
be taken in connection with the Loans or the Loan Documents.

 

1.2.         Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (vii) attached as Schedule 1 to this Assignment and Assumption is
any documentation required to be delivered by the Assignee with respect to its
tax status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with

 

--------------------------------------------------------------------------------


 

their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.             Payments.  The Assignee shall pay the Assignor, on the Effective
Date, the amount agreed to by the Assignor and the Assignee.  From and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, Reimbursement
Obligations, fees and other amounts) to the Assignor for amounts which have
accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------

 


 

EXHIBIT D

 

FORM OF BORROWING NOTICE

 

TO:         U.S. Bank National Association, as administrative agent (the
“Administrative Agent”) under that certain Credit Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), dated as of June 15, 2012 among Arkansas Best Corporation (the
“Parent”), the Borrowing Subsidiaries from time to time party thereto (together
with the Parent, the “Borrowers”) the financial institutions party thereto, as
lenders (the “Lenders”), and the Administrative Agent.

 

Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.

 

The undersigned Borrower hereby gives to the Administrative Agent a request for
borrowing pursuant to Section 2.5 of the Credit Agreement, and such Borrower
hereby requests to borrow on [                              ], 20[    ] (the
“Borrowing Date”) from the Lenders, on a pro rata basis, an aggregate principal
Dollar Amount of $[                      ] as:

 

1.  o       a Base Rate Advance

 

2.  o       a Eurodollar Advance with an Interest Period of [              ]
month(s)

 

The undersigned hereby certifies to the Administrative Agent and the Lenders
that (i) the representations and warranties contained in Article V of the Credit
Agreement are (a) with respect to any representations or warranties that contain
a materiality qualifier, true and correct in all respects as of the Borrowing
Date, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all respects on and as of such earlier date
and (b) with respect to any representations or warranties that do not contain a
materiality qualifier, true and correct in all material respects as of the
Borrowing Date, except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct in all material respects on and as of
such earlier date; (ii) as of the Borrowing Date, there exists no Default or
Event of Default, nor shall a Default or Event of Default result from such
Credit Extension; and (iii) all other relevant conditions set forth in
Section 4.2 of the Credit Agreement have been satisfied.

 

******

 

EXH. D-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Borrowing Notice to be
executed by its authorized officer as of the date set forth below.

 

Dated:                                , 20    

 

 

 

[BORROWER]

 

 

 

 

By:

 

 

Name:

 

Title:

 

EXH. D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

NOTE

 

[DATE]

 

[                                      ], a [                            ] (the
“Borrower”), promises to pay to
[                                                         ] (the “Lender”) the
aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to Article II of the Agreement (as hereinafter defined), in
immediately available funds at the applicable office of U.S. Bank National
Association, as Administrative Agent, together with interest on the unpaid
principal amount hereof at the rates and on the dates set forth in the
Agreement.  The Borrower shall pay the principal of and accrued and unpaid
interest on the Loans in full on the Facility Termination Date.

 

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

 

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of June 15, 2012 (which, as it may be
amended or modified and in effect from time to time, is herein called the
“Agreement”), among the Borrower, [Arkansas Best Corporation,] the Borrowing
Subsidiaries from time to time party thereto, the lenders party thereto,
including the Lender and U.S. Bank National Association, as Administrative
Agent, to which Agreement reference is hereby made for a statement of the terms
and conditions governing this Note, including the terms and conditions under
which this Note may be prepaid or its maturity date accelerated.  This Note is
secured pursuant to the Collateral Documents and guaranteed pursuant to the
Guaranty, all as more specifically described in the Agreement, and reference is
made thereto for a statement of the terms and provisions thereof.  Capitalized
terms used herein and not otherwise defined herein are used with the meanings
attributed to them in the Agreement.

 

In the event of default hereunder, the undersigned agree to pay all costs and
expenses of collection, including reasonable attorneys’ fees.  The undersigned
waive demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.

 

THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS OTHER THAN
NEW YORK GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402)  OF THE STATE OF
NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO
NATIONAL BANKS.

 

EXH. E-1

--------------------------------------------------------------------------------


 

 

[                                        ]

 

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

EXH. E-2

--------------------------------------------------------------------------------


 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF [                          ],
DATED [            ]

 

 

Date

 

Principal
Amount of
Loan

 

Maturity
of Interest
Period

 

Principal
Amount
Paid

 

Unpaid
Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXH. E-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated [                    ], 20[    ] (this
“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of June 15, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Arkansas
Best Corporation, the Borrowing Subsidiaries from time to time party thereto
(collectively, the “Borrowers”), the Lenders party thereto and U.S. Bank
National Association, as administrative agent (in such capacity, the
“Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrowers have
the right, subject to the terms and conditions thereof, to request one or more
Lenders to undertake Additional Commitments under the Credit Agreement from time
to time;

 

WHEREAS, the Borrowers have given notice to the Administrative Agent of their
intention to obtain Additional Commitments pursuant to such Section 2.20 of the
Credit Agreement; and

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to provide Additional Commitments under the Credit
Agreement by executing and delivering to the Borrowers and the Administrative
Agent this Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.  The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
provide Additional Commitments with respect to revolving loans in the amount of
$[                    ].

 

2.  The Borrowers hereby represent and warrant that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

3.  Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

 

4.  This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

5.  This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

EXH. F-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

 

 

[INSERT NAME OF INCREASING LENDER]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

 

 

ARKANSAS BEST CORPORATION

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[BORROWING SUBSIDIARIES]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

EXH. F-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF AUGMENTING LENDER SUPPLEMENT

 

AUGMENTING LENDER SUPPLEMENT, dated [                    ], 20[    ] (this
“Supplement”), to the Credit Agreement, dated as of June 15, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Arkansas Best Corporation, the Borrowing Subsidiaries from
time to time party thereto (collectively, the “Borrowers”), the Lenders party
thereto and U.S. Bank National Association, as administrative agent (in such
capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may extend Additional Commitments under
the Credit Agreement subject to the approval of the Borrowers and the
Administrative Agent, by executing and delivering to the Borrowers and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.     The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with an Additional Commitment with respect to
revolving loans of $[                    ].

 

2.     The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

 

EXH. G-1

--------------------------------------------------------------------------------


 

3.     The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

[                      ]

 

4.     The Borrowers hereby represent and warrant that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

5.     Terms defined in the Credit Agreement shall have their defined meanings
when used herein.

 

6.     This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

7.     This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

EXH. G-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

 

 

[INSERT NAME OF AUGMENTING LENDER]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

 

 

 

 

 

ARKANSAS BEST

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[BORROWING SUBSIDIARIES]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

EXH. G-3

--------------------------------------------------------------------------------

 


 

EXHIBIT H

 

[Reserved].

 

EXH. H-1

--------------------------------------------------------------------------------


 

EXHIBIT I-1

 

FORM OF BORROWING SUBSIDIARY AGREEMENT

 

BORROWING SUBSIDIARY AGREEMENT dated as of [          ], among Arkansas Best
Corporation, an Arkansas corporation (the “Parent”), [Name of Borrowing
Subsidiary], a [                    ] (the “New Borrowing Subsidiary”), and U.S.
Bank National Association, as administrative agent (in such capacity, the
“Administrative Agent”).

 

Reference is hereby made to the Credit Agreement, dated as of June 15, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Parent, the Borrowing Subsidiaries from time to time
party thereto, the Lenders from time to time party thereto and U.S. Bank
National Association, as Administrative Agent.  Capitalized terms used herein
but not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement.

 

Under the Credit Agreement, the Lenders have agreed, upon the terms and subject
to the conditions therein set forth, to make Loans to certain Borrowing
Subsidiaries (collectively with the Parent, the “Borrowers”), and the Parent and
the New Borrowing Subsidiary desire that the New Borrowing Subsidiary become a
Borrowing Subsidiary.  In addition, the New Borrowing Subsidiary hereby
authorizes the Parent to act on its behalf as and to the extent provided for in
Article II of the Credit Agreement.  [Notwithstanding the preceding sentence,
the New Borrowing Subsidiary hereby designates the following officers as being
authorized to request Borrowings under the Credit Agreement on behalf of the New
Borrowing Subsidiary and sign this Borrowing Subsidiary Agreement and the other
Loan Documents to which the New Borrowing Subsidiary is, or may from time to
time become, a party:  [                            ].]

 

Each of the Parent and the New Borrowing Subsidiary represent and warrant that
the representations and warranties of the Borrowers in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
on and as of the date hereof, other than representations given as of a
particular date, in which case they shall be true and correct as of that date. 
The Parent agrees that the guarantee of the Parent contained in the Credit
Agreement will apply to the Obligations of the New Borrowing Subsidiary.  Upon
execution of this Agreement by each of the Parent, the New Borrowing Subsidiary
and the Administrative Agent, the New Borrowing Subsidiary shall be a party to
the Credit Agreement and shall constitute a “Borrowing Subsidiary” for all
purposes thereof, and the New Borrowing Subsidiary hereby agrees to be bound by
all provisions of the Credit Agreement.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

EXH. I-1-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

 

 

ARKANSAS BEST CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[BORROWING SUBSIDIARY]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

EXH. I-1-2

--------------------------------------------------------------------------------


 

EXHIBIT I-2

 

FORM OF BORROWING SUBSIDIARY TERMINATION

 

U.S. Bank National Association
as Administrative Agent
for the Lenders referred to below

[                  ]
[                  ]

Attention:  [                    ]

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, Arkansas Best Corporation (the “Parent”), refers to the Credit
Agreement dated as of June 15, 2012 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Parent, the
Borrowing Subsidiaries from time to time party thereto (collectively, the
“Borrowers”) and U.S. Bank National Association, as Administrative Agent. 
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

 

The Parent hereby terminates the status of [                            ] (the
“Terminated Borrowing Subsidiary”) as a Borrowing Subsidiary under the Credit
Agreement.  [The Parent represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Parent acknowledges that the Terminated Borrowing Subsidiary shall continue
to be a Borrower until such time as all Loans made to the Terminated Borrowing
Subsidiary shall have been prepaid and all amounts payable by the Terminated
Borrowing Subsidiary in respect of interest and/or fees (and, to the extent
notified by the Administrative Agent or any Lender, any other amounts payable
under the Credit Agreement) pursuant to the Credit Agreement shall have been
paid in full, provided that the Terminated Borrowing Subsidiary shall not have
the right to make further Borrowings under the Credit Agreement.]

 

[Signature Page Follows]

 

EXH. I-2-1

--------------------------------------------------------------------------------


 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

ARKANSAS BEST CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

EXH. I-2-2

--------------------------------------------------------------------------------

 